 GRINNELL FIRES PROTECTION SYTEMS CO. 585Grinnell Fire Protection Systems Company and Road Sprinkler Fitters Local Union No. 669, U.A., United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO and United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO. Cases 5ŒCAŒ24521, 5ŒCAŒ25227, and 5ŒCAŒ25406 May 28, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX            AND HURTGEN On January 16, 1997, Administrative Law Judge Rich-ard A. Scully issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Gen-eral Counsel filed cross-exceptions, a supporting brief, and an answering brief, as did each Charging Party.  The Respondent filed an answering brief.  Each Charging Party filed a reply. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions,2 except as modified below and to adopt the recommended Order3 as modified and set forth in full below. 1.  The judge found, and we agree, that the Respondent violated Section 8(a)(5) and (1) of the Act by unilaterally changing terms and conditions of employment through the implementation of its final contract offer when there was no impasse in bargaining.  We disagree with our dissenting colleague™s view that impasse had been reached on April 12, 1994, and therefore the changes were lawful.  Although impasse issues are necessarily decided on the basis of the totality of the record evi-dence, and thus it is virtually impossible to find cases exactly on point, we find support for our position in the analytical approach taken by the Board and upheld by courts in past decisions that have found no impasse de-spite the fact that one party had asserted that it had reached its final position and the other had not yet of-fered specific concessions.  See, e.g., PRC Recording Co., 280 NLRB 615, 640 (1986), enfd. 836 F.2d 289 (7th Cir. 1987) (for impasse to occur, both parties must be unwilling to compromise); Powell Electrical Mfg. Co., 287 NLRB 969, 973, 974, enfd. as modified 906 F.2d 1007 (5th Cir. 1990) (futility, not some lesser level of frustration, discouragement, or apparent gamesmanship, is necessary to establish impasse); D.C. Liquor Whole-salers, 292 NLRB 1234, 1235 (1989), enfd. 924 F.2d 1078 (D.C. Cir. 1991) (exhaustion of the collective-bargaining process is required for impasse to exist).                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 363 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We note that there are no exceptions to the judge™s dismissal of complaint allegations concerning the Respondent™s use of an employ-ment questionnaire and its failure to recall employees from layoff. 3  The complaint was amended during the hearing to allege that the Respondent violated Sec. 8(a)(5), (3), and (1) of the Act when, follow-ing implementation of its final contract offer, it paid certain employees higher wages than provided in the offer.  The judge found that the Respondent violated Sec. 8(a)(5) and (1) by offering the employees in question higher wages than those offered in its last contract proposal.  He also found that the Respondent violated Sec. 8(a)(3) and (1) by paying higher wages to employees who abandoned the Union and worked during the strike that followed the failure of the parties to agree on a new contract.  As to the offer, we find that, in accordance with the judge™s citation of Central Management Co., 314 NLRB 763, 767 (1994), the Respondent™s conduct constituted unlawful direct dealing, and that the Respondent thereby unlawfully sought to bypass the Union in violation of Sec. 8(a)(5).  We will modify the judge™s recommended Order and notice accordingly. We shall also modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). During the final negotiating session on April 12, the Union not only continued to declare its intention to be flexible, but demonstrated this throughout its dealings with the Respondent that day.  When the Respondent™s negotiator Chatilovicz said that the Respondent would assume that a proposal offered by union negotiator Preuett was the Union™s last offer, Preuett explicitly de-nied that it was, and said that he wanted an agreement and was flexible.  After Chatilovicz rejected this offer, he told Preuett that he would be in his office until 6 p.m., and gave Preuett the telephone number.  Preuett, in our view correctly, said that the Respondent was trying to push him to an impasse.  Preuett said that he did not want an impasse and that he did not give up easily.  He asked how far apart the parties were, andŠin reference to past agreements to target certain jobs for lower than standard wage rates in order to allow the employer to meet nonun-ion competitionŠhe asked in which states the Respon-dent needed movement on wage rates.  Before the meet-ing ended, the parties discussed rate differences in some States.  These statements by Preuett, in conjunction with Chatilovicz™ acknowledgement that Preuett™s proposal provided some savings and that both parties had worked hard to reach an agreement, indicate that Preuett re-mained flexible.  Further, Preuett took Chatilovicz up on his offer.  He telephoned Chatilovicz at about 6 p.m. and asked to meet on the following day.  When Chatilovicz asked what the Union would propose, Preuett said that he would try to get the Respondent to raise its rates.  Even after Chati-lovicz replied that the Respondent™s offer was final and that it would not change wages and benefits, Preuett showed his continued willingness to bargain by raising the possibility of Federal mediation.  In a crucial credi-bility resolution, the judge found that, during this conver-328 NLRB No. 76  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586sation, Preuett did 
not say that he would not lower his 
proposed wage rates and benefits.  Rather, he said that he 
was not willing to agree to the rates in the Respondent™s 
final offer. 
As the judge noted, for an impasse to occur, neither 
party must be willing to compromise
.  PCR Recording 
Co.
, 280 NLRB at 640.  This was not the case on April 
12.  The Respondent chose to
 assume that the Union was 
wedded to the agreement it had signed with the National 
Fire Sprinkler Association (NFSA) and refused to listen 
to the Union™s repeated assura
nces that such was not the 
case.  For example, Chatilovicz asked Preuett if the Un-

ion was saying no to the Respondent™s benefit plan, and 
Preuett said he was not.  In fact, Preuett had brought to 
the April 12 negotiations an expert in employee benefits 
so that it could explore the feasibility of the Respon-
dent™s proposed benefits plan.  At another point, Chati-
lovicz asserted that the Unio
n™s counterproposal to the 
Respondent™s final offer was in fact the Union™s final 
offer, despite Preuett™s statement that it was not.  Further, 
although Chatilovicz conceded that the Union™s April 12 
proposal (which moved beyond the NFSA agreement 
wage rates in some States) did provide savings for the 
Respondent, he claimed it was not enough, and effec-
tively terminated the bargaining session, despite 
Preuett™s statements that the Union wanted to reach an 
agreement, and that he was flexible. 
Thus, despite the Respondent™s insistence that the Un-
ion would inevitably offer to the Respondent the same 

proposal contained in the agreement the Union had 
signed with NFSA, and its assertion that it knew that was 
the agreement the Union wanted, the Union continued to 
demonstrate its willingness to compromise by giving the 
Respondent proposals which differed from those in the 
NFSA agreement.  Where, as here, a party who has al-
ready made significant concessions indicates a willing-
ness to compromise further, it would be both erroneous 
as a matter of law and unwise as a matter of policy for 
the Board to find impasse merely because the party is 
unwilling to capitulate immediately and settle on the 
other party™s unchanged terms.  Such a doctrine would 
encourage rigid, inflexible pos
turing in place of the give-
and-take of true bargaining.  Further, even assuming ar-

guendo that the Respondent has demonstrated it was un-
willing to compromise any further, we find that it has 
fallen short of demonstrating that the Union was unwill-
ing to do so.
4  Accordingly, we fi
nd that the judge cor-
                                                          
                                                                                             
4 Our dissenting colleague contends that the disagreement about tar-
geting was a fundamental disagreement
 about principle, and not merely 
a matter of one wage rate or percenta
ge versus another.  This conten-
tion is undermined by the Respondent™s own movement on this issue 
during the course of bargaining.  Th
e 80-percent rate in its final offer 
was considerably higher than the targeting rates it had earlier proposed.  
Moreover, even if the dichotomy stat
ed by our colleague is genuine, we 
know of no reason why fundamental issues of principle should be ex-
empt from normal bargaining oblig
ations.  Nor do we know of any 
rectly concluded that impasse had not been reached and 
that the Respondent therefore violated Section 8(a)(5) 
and (1) of the Act when it unilaterally implemented its 
last contract offer. 
Accordingly, we also find that the judge correctly con-cluded that the Respondent vi
olated Section 8(a)(5) and 
(1) of the Act by refusing to meet and bargain in good 

faith with the Union on and after April 13, 1994, and that 
the strike that began about April 12, 1994, was an unfair 
labor practice strike.  With respect to the strike, we note 
that the Union™s strike notice stated, inter alia, that the 
Respondent refused to negotiate further and that the Re-
spondent refused Federal mediation.  
2.  The judge found that the Respondent did not violate 
Section 8(a)(1) of the Act by virtue of remarks made by 
Supervisor William Frederick to employee James Remy.  
The General Counsel excepts to this finding.
5  We find 
merit in the General Counsel™s exception, and we find, 
for the reasons set forth below, that Frederick™s remarks 
violated Section 8(a)(1). 
On March 21, 1994, Frederick asked Remy to stop in 
Frederick™s office.  While 
speaking with Frederick, 
Remy asked if he had heard how the contract negotia-
tions between the Respondent and the Union were going.  
Frederick asked what Remy had heard.  Remy said that 
he had not heard much except that negotiations were 
continuing.  During the conversation, Frederick told 

Remy, ﬁwe just need to get rid of this fŠ Union.ﬂ  Fre-
derick also said that the Union was not representing the 
men fairly and that the Respondent™s benefit and wage 
packages were better than those offered by the Union.  
He gave Remy a packet of documents, which Remy took 
into Supervisor Wayne Gordon™s office to review.  The 
documents included descriptions of the health plan pro-
posed by the Respondent and instructions for hiring re-
placement workers and for resi
gning from the Union.  
Remy found the documents ﬁscaryﬂ and spoke to Gordon 

about them.  Gordon said that he had been to a meeting 
in Texas and was told that he had to resign from the Un-
ion to keep his job as a construction manager and that 
during a strike anyone who wanted to work for the Re-
spondent would have to resign from the Union.  After 
returning the documents to Frederick, Remy went back 
 reason why such normal obligations should be confined to ﬁmereﬂ 
matters of dollars and cents. 
Contrary to our colleague™s view
, there was no prolonged stalemate 
in this case.  Rather, the Respondent broke off bargaining after only 
four negotiating sessions with Preuett,
 without testing his stated will-
ingness to make even more concessions than he had already made.  
Further, it is hard to square our co
lleague™s view that Preuett was, in 
effect, a prisoner of his alleged need for ﬁuniformityﬂ with the fact that 
he would not accede to a ﬁmost favored nationﬂ clause in the agreement 
he negotiated with the NFSA.  By not
 agreeing to such a clause in the 
NFSA contract, Preuett would be able
 to give concessions to the Re-spondent without eroding the employees™ terms and conditions of em-
ployment with NFSA employers. 
5 Although the Charging Parties did not brief this issue, they adopted 
and incorporated by reference the General Counsel™s cross-exceptions. 
 GRINNELL FIRE SYSTEMS, INC. 587to work and told his cowo
rkers what Frederick and 
Gordon had said. 
The judge found that Fred
erick™s statement was not 
accompanied by any threats or promises and was a law-
ful expression of opinion that the Respondent was better 
off without the Union.  He found that even though Fre-
derick™s statement was followed by his allowing Remy to 
read the ﬁscaryﬂ documents, it was not an attempt to un-
dermine support for the Union by getting Remy to resign 
his membership and was not coercive. 
We disagree.  Considering the totality of the circum-
stances, we find that Frederick™s statement was coercive.  

Thus, Supervisor Frederick™s vehement statement was 
made in his office, where Remy had come at his request.  
Frederick directed Remy™s attention to the documents, 
which Frederick knew contained material about resigna-
tion from the Union and the hiring of permanent re-
placements.  Further, the stat
ement was reinforced by the 
remarks of Supervisor Gordon to Remy in Gordon™s of-
fice.  We would characterize what occurred here as a 
combination of threats and 
inducements.  That is, the 
threatening remarks were accompanied by inducements 
associated with the alleged superiority of the Respon-
dent™s benefits package.  Accordingly, we reverse the 
judge and find that, in these circumstances, Frederick™s 
statement violated Section 8(a)(1).
6 3.  In considering the complaint allegations that the 
Respondent had violated Section 8(a)(1) of the Act by 
filing a lawsuit in Federal district court against the 
Charging Parties in retaliation against them for engaging 
in protected activities, the judge ruled that he could not 
find from the face of the lawsuit™s seven counts that the 
suit was baseless.  He therefore concluded that, under the 
holdings of 
Bill Johnson™s Restaurants v. NLRB, 461 
U.S. 731 (1983), he could no
t proceed to adjudicate the 
legality of the suit under Section 8(a)(1) of the Act until 
there was a final adjudication or withdrawal of that suit.  
At the time the judge issued 
his decision in this case, 
there was as yet no ruling by the Federal district court.  
Accordingly, his recommended Order called for severing 
the complaint allegations in Cases 5ŒCAŒ25227 and 5Œ
CAŒ25406, which related to the allegedly retaliatory 
filing of that lawsuit, and holding those allegations in 
abeyance until final resolution of the suit. 
We are advised that after th
e judge™s decision in this 
case, the Federal district court dismissed on the merits 
counts 1 through 4 (predicated on Federal law), and dis-
missed without prejudice counts 5 through 7 (predicated 
on state law) because the Federal court could decide 
them only if it had a basis for exercising pendent juris-
diction.  Thereafter, the Unit
ed States Court of Appeals 
for the Fourth Circuit affirm
ed the district court™s dis-missal in an unpublished decision filed on January 21, 
                                                          
                                                           
6 Member Hurtgen would adopt the judge™s analysis on this issue 
and would find no violation. 
1998, and, on February 19, 1998, denied the Respon-

dent™s petition for rehearing 
and suggestion for rehearing 
en banc.  The Supreme Court denied certiorari on Octo-

ber 5, 1998.  On about September 30, 1997, the Respon-
dent filed an action against the Charging Parties in the 
circuit court for Howard County, Maryland, with allega-
tions apparently the same as or similar to the pendent 

jurisdiction counts filed in the Federal action. 
The state court suit is not th
e subject of a complaint al-
legation in the case before us, and in our view, a decision 
on the complaint allegations pertaining to the filing of 
the Federal lawsuit need not await the outcome of the 
separate state suit.  The Federal suit is at an end, and it is 
now clear that all of the Federal law countsŠwhich were 
the only basis for giving the Federal court jurisdiction to 

consider the state law countsŠwere found to be merit-
less.  We believe that the 
judge can now proceed to de-
ciding whether the Federal suit was filed with a retalia-
tory motive, since the Federal suit is the only lawsuit at 
issue in this case.  We have modified the judge™s recom-
mended Order in this regard, i.e., we are still severing the 
lawsuit allegations from the rest of the case, which is the 
subject of our final order on the merits, but we are re-
manding to the judge for a decision on the lawsuit allega-
tions without necessarily awaiting the outcome of the 
state court trial.7 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 

Respondent, Grinnell Fire Protection Systems Company, 
Exeter, New Hampshire, its officers, agents, successors, 
and assigns, shall  
1.  Cease and desist from 
(a)  Coercing employees by calling them troublemak-
ers and telling them they will be laid off for pursuing 
grievances. 
(b)  Telling employees that they will lose their jobs if 
they refuse to cross a picket line. 
(c)  Telling employees that they have to resign from 
the Union in order to continue working for it and/or 
promising employees additional benefits if they do so. 
(d)  Sending letters to employees implying that em-
ployees who are participating in an unfair labor practice 

strike can be permanently replaced. 
(e)  Laying off employees in retaliation for having en-
gaged in protected activity. 
 7 If, however, the judge is of the opinion that he must know whether 
the state court lawsuit is meritorious in order to make his motive find-
ing as to the Federal suit, he may hold the allegations until a final out-
come of the latter.  We leave this to his sound discretion.  In light of our 
disposition of these complaint allegations we deny as moot the Respon-
dent™s earlier motion to remand for a decision on the lawsuit allegations 
and the General Counsel™s motion to quash the Respondent™s motion 
together with a reply brief the Respondent had filed in response to the 
General Counsel™s opposition to the remand motion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588(f)  Paying better wages than offered to the Union to 
employees who abandon the Union and work during a 
strike. (g)  Refusing to meet and bargain in good faith with 
the Union. 
(h)  Unilaterally changing terms and conditions of em-
ployment by implementing its final contract offer prior to 
reaching a good-faith im
passe in bargaining. 
(i)  Bypassing the employees™ exclusive collective-
bargaining representative by making direct offers con-

cerning wages to unit employees. 
(j)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, bargain in good faith with the Union 
as the exclusive collective-ba
rgaining representative of 
the employees in the appropri
ate unit concerning rates of 
pay, wages, hours and other terms and conditions of em-

ployment and, if an agreement is reached, embody the 
understanding in a signed agreement. 
(b)  On request by the Union, restore to unit employees 
the terms and conditions of employment that were appli-
cable prior to April 14, 1994, and continue them in effect 
until the parties reach either an agreement or a good-faith 
impasse in bargaining and make them whole for any 
losses suffered by reason of the unlawful unilateral 
changes in terms and conditions of employment on and 
after April 14, 1994, plus interest. 
(c)  Within 14 days from the date of this Order, offer 
Christopher Cooper immediat
e and full reinstatement to 
his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed, and make him whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 
against him in the manner set forth in the remedy section 
of the decision. 
(d)  Within 14 days from the date of this Order, re-
move from its files any reference to Christopher Coo-
per™s unlawful layoff, and within 3 days thereafter notify 
him in writing that this has been done and that the layoff 
will not be used against him in any way. 
(e)  Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(f)  Within 14 days after service by the Region, post at 
all of its facilities throughout the United States copies of 

the attached notice marked ﬁAppendix.ﬂ
8  Copies of the 
                                                          
                                                                                             
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
notice, on forms provided by the Regional Director for 

Region 5, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
immediately upon receipt 
and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to employees are customarily 

posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a 
copy of the notice to all 
current employees and former
 employees employed by 
the Respondent at any time since March 1, 1994. 
(g)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the consolidated com-
plaint in Cases 5ŒCAŒ25227 and 5ŒCAŒ25406, which 
the administrative law judge severed from this proceed-
ing and stayed until resolution of 
Grinnell Corp. v. Road 
Sprinkler Fitters Local Union No. 669
, Civ. Action No. 
NŒ94Œ3309 (U.S.Dist.Ct.Md.) is remanded to the judge 

for decision of the complaint allegations. 
 MEMBER HURTGEN
, dissenting in part. 
In my view, the administra
tive law judge and the ma-
jority in this case have misapplied the law concerning 
bargaining impasse in a most deleterious way and by 
doing so have allowed the Board to be drawn into a bar-
gaining dispute and to improperly tip the balance. 
Whether an impasse exists often requires a difficult 
and careful analysis.  Collective bargaining is a dynamic 
process and the concept of impasse is a static one, prem-
ised on the proposition that at some point, if only tempo-
rarily, the bargaining has 
reached a point where the 
minds are not going to meet and an agreement, notwith-
standing good-faith effort, is not going to be achieved.  

The Board and courts have fashioned a myriad of ver-
balizations to describe this condition of impasse but the 
problem often devolves into fitting the conduct of a par-
ticular case into the verbalization of the standard.  Be-
cause the test is difficult to apply, administrative law 
judges and the Board tend to default toward finding no 

impasse unless it is clearly, almost admittedly, presented. 
The test is set forth in 
Taft Broadcasting Co
., 163 
NLRB 475, 478 (1967), and consists of bargaining his-
tory, good faith in the negotiations, length of the negotia-
tions, importance of the issue or issues disagreed on, and 
contemporaneous understanding of the parties as to the 
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 GRINNELL FIRE SYSTEMS, INC. 589status of the negotiations.  Pr
operly applied, these factors 
clearly yield the conclusion th
at as of 6 p.m. on the eve-
ning of April 12, 1994, these parties were at impasse. 
Bargaining History 
Prior to the bargaining here, Respondent was a mem-
ber of the National Fire Sprinkler Association (NFSA), a 
multiemployer association.  However, it timely withdrew 

from NFSA, and the instant case involves the initial bar-
gaining on a separate employer basis.  The significance 
of this is the fact that Respondent sought separate bar-
gaining precisely because it 
felt that it needed special 
relief from low-wage, nonunion competition.  Thus, in 

the separate bargaining, it stead
fastly sought a deal that was different from that agreed to by NFSA.  The Union 
sought ﬁuniformityﬂ, i.e., 
not to give Respondent a deal 
different from the NFSA employers.  The parties never 
reached accord on this issue. 
Good Faith 
The judge found, and properly so, that the Respondent 
had engaged in good-faith negotiations.  Those negotia-
tions commenced with Respondent™s opening proposal 
on January 28 and continued through April 12.  The Re-
spondent is the largest Employer in this business and it 
faces a great deal of no
nunion competition throughout 
the country.  Its labor costs were very high and it needed 
relief.  This was its message to the Union from the be-
ginning and was consistently adhered to.  Reduction bar-
gaining must occur periodically in a free market econ-
omy and this was clearly needed here.  The Union ac-
knowledged the Respondent™s need for relief but, under-
standably, wanted to give up as little as it could as late as 
it could.   
Complicating this straightforward problem were the 
tandem negotiations between the Union and the NFSA.  
The Union did not want to give concessions to the Re-
spondent which it had not given to the Association.  To 
this end, the Union was unyielding in its quest for ﬁuni-
formﬂ terms and conditions for all employers with whom 
it had relationships.
1 With further respect to the element of good-faith bar-
gaining, I note that this concept does not always require 
the offer of better terms and conditions of employment.  
An employer can offer the status quo or even a reduction 
in terms and conditions (ﬁregressive bargainingﬂ).  Sec-
                                                          
 1 The majority notes that the Union would not agree to the ﬁmost fa-
vored nation clauseﬂ sought by the Association.  While that is true, that 
fact does not at all detract from the 
pressure on, and desire of, the Un-
ion to keep all sheep in the same 
fold and why, therefore, the Union 
was not about to agree to give more
 to Respondent than its settlement 
with the Association.   
The majority reasons that the Union 
did offer Respondent a better 
deal than it gave to the Associati
on.  However, the one ﬁimprovementﬂ 

was minor and inconsequential.  It 
involved commercial wage rates in 2 
or 3 of the 50 States.  Respondent had not sought this, and the matter 
was not even discussed prior to the Union™s proposal. 
tion 8(d) expressly states th
at concessions are not re-
quired. 
Although the same ﬁgood-faithﬂ standard applies to 
both ﬁincreaseﬂ bargaining and ﬁregressiveﬂ bargaining, 
the different natures of the two may have an impact on 
the issue of impasse.  During ﬁincreaseﬂ bargaining, the 
employer offers an increase and the union wants a larger 
increase.  Thus, the fact of 
impasse can only result in an 
increase, i.e., the implementa
tion of the employer™s last 
offer.  However, during regressive bargaining, the fact of 
impasse can only result in a decrease, i.e., the implemen-
tation of the employer™s last offer.  Thus, in the ﬁregres-
siveﬂ situation, the union strives mightily to avoid im-
passe.  And the employer, who is operating under the 
terms from which it seeks relief, has an incentive to reach 

impasse or agreement as soon as possible.  Because of 
this, the Board must be careful to:  (1) ensure that the 
employer™s bargaining is in good faith; and (2) guard 
against a union™s effort to fa
lsely make it appear that 
bargaining progress is just around the corner.  In the in-

stant case, there is not even 
a claim that the Respondent 
bargained in bad faith.  On the other hand, the Union 
claimed on April 12 that it was flexible and that progress 
was still possible.  However, 
it would not offer anything 
concrete.  Thus it seems to me that the Union was simply 
trying to avoid the legal consequences that flow from 
impasse, i.e., the implementation of reduced terms. 
Length of Negotiations 
The application of this factor is a complication here as 
well.  The Union suffered a leadership default and 
placement into trusteeship during the negotiations.  The 
Union™s principal negotiator during the last month of the 
negotiations, Preuett, was a different person from the 
union chief during the first 3 months.  The administrative 
law judge determined, therefore, that only the ﬁPreuettﬂ 

month counted as an element in his analysis of this fac-
tor.  That, I believe, was wrong.  Bargaining began in 
January and, as noted, reductions in costs were critical to 
the Respondent.  It sought, for months of good-faith bar-
gaining, to reach an agreement but was unable to do so.  
The Union™s internal problems cannot fairly be used to 
ignore several months of negotiations.  It may well be 
that the Union™s change in leadership contributed to its 
inability to accept the Respondent™s position on the im-
portant issues, but that is a reason why impasse was 
reached, not a reason to deny 
its existence.  As noted by 
the judge and the majority, Preuett wanted more time to 
bargain but he wanted that time to break the Respondent 
loose from its position.  That is not a factor denying im-
passe but rather a clever bargaining ploy.  Time is on his 
side and he will use it as long as the Respondent, and 
now the Board, will let him.  In sum, the negotiations had 
clearly gone long enough for an agreement to be reached 
if that were reasonably possible. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590Importance of the Issues 
As noted above, Respondent desperately needed wage 
relief to meet the challenge of nonunion competition.  It 
therefore sought a ﬁtargetingﬂ program under which the 
Respondent, when faced with nonunion competition for a 
particular job, could unilaterally reduce wages to a figure 
that is 80 percent of the normal journeyman rate. 
As important as this proposal was to Respondent, it 
was equally important for the Union to resist the pro-
posal.  The Union was unwilling to give Respondent the 

unilateral right to lower wages on a particular job.  In 
addition, the Union wanted uniformity among employers.  
That is, it did not want Respondent to have a better deal 
than that of the multiempl
oyer association (NFSA).  Un-
der the new contract, members of the NFSA did not have 
the unilateral right to reduce wages on a job.  And, even 
where there was an agreement 
to do so, there was not a 
fixed figure (e.g., 80 percent).  Rather the parties (NFSA 
members and the Union) would negotiate a figure.  If 
they could not reach agreem
ent on a figure, the Union 
would have the final say as to whether any concessionary 
rate would be granted and as to the amount of the reduc-
tion. 
The issue was not only a key one for both sides, it was 
also a matter of principle.  That is, the issue was not x 

percent vs. y percent, or x dollars versus y dollars.  
Rather, it was whether Respondent would have unilateral 
control over targeting, and whether there would be 
uniformity
.  
                                                          
As to this key issue of principle, neither party was 
willing to yield.  Finally, on April 12, Respondent gave 

its final proposal.  It included unilateral control over 
ﬁtargetingﬂ and it was thus not ﬁuniformﬂ with the NFSA 
agreement that was reached on
 that date.  The Union, 
consistent with its prior view, rejected the proposal.  The 
Union then asked Respondent if its position was ﬁcarved 
in stone.ﬂ  Respondent replied that it was.  
Contemporaneous Understanding of the Parties 
As applied to this case, this is the most difficult factor, 
for if the Board is not careful, it will allow the parties to 
create or defeat impasse simply by self-declaration.  The 

foregoing analysis convinces
 me that Respondent had 
genuinely reached its bottom lin
e on the critical issues.  
It was not willing on April 12, 1994, to go further then or 

in the near future.
2  Notwithstanding Preuett™s credited 
statements, however, that he
 wanted an agreement and 
could be flexible, it is clear that he would not accept the 

only deal Respondent was willing to make and that his 
stated flexibility was directed at moving Respondent off 
 2 Impasse, of course, is generally
 only a temporary phenomenon.  In 
many cases, the passage of time, 
along with other events, breaks the 
impasse and an agreement is reached, albeit with significantly altered 
positions.  Notwithstanding this, the 
law is clear that, so long as the 
impasse lasts, unilateral implementati
on of the final offer is permissi-
ble. 
its fixed position.  During the critical phone conversation 
on the evening of April 12, 
Preuett suggested mediation 
for the purpose of getting the Respondent to increase its 

offer.  Preuett was simply engaging in the time-honored 
tactic of trying to keep a ball rolling when its own inertia 
has brought it to a halt.  His purpose was to avoid im-
passe for as long as he could, so as to harmonize a set-

tlement with Respondent and the NFSA, and to force 
Respondent to change through the passage of timeŠtime 
which added daily to Respondent™s high costs.  If he 
could play the badger long enough, he might get a better 
agreement than the one he wa
s offered.  That was good 
strategy on his part but it does not mean that an impasse 
did not exist. 
The judge and the majority note that Respondent was 
pushing to reach impasse.  If that is so, there is nothing 

unlawful or improper in such motivation given Respon-
dent™s economic situation and the 4 months of good-faith 
bargaining which had occurred.  It is also only half cor-
rect to state Respondent was pushing to impasse.  It was 
pushing to agreement 
or impasse.  Agreement was 
clearly preferable but impasse was the lawful alternative. 
My colleagues posit that Respondent was unwilling to 
move any further, but the Union was willing to do so.  
However, as discussed above, the Union™s desire for 
more sessions was not for the purpose of altering its posi-
tion, but rather for the purpose of getting Respondent to 

alter its position.  However, Respondent had made it 
clear that it would move no further.  In sum, the music 
had come to an end.  In th
ese circumstances, it is error 
for the Board to order one party out onto the dance floor 
simply because the other party asks us to. 
Conclusion 
Based on the 
Taft
 factors, I conclude that impasse was 
reached  on  April  12.  It  
follows  that  Respondent  was 
privileged to implement its proposal on April 14, and that 
the strike was not an unfair labor practice strike. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD AN AGENCY OF THE 
UNITED 
STATES 
GOVERNMENT
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own  choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted  activities. 
  GRINNELL FIRE SYSTEMS, INC. 591WE WILL NOT coerce our employees
 by calling them 
troublemakers and telling them they will be laid off for 
pursuing grievances. 
WE WILL NOT tell our employees, in a coercive manner, 
that we need to get rid of the Union. 
WE WILL NOT tell our employees that they will lose 
their jobs if they refuse
 to cross a picket line. 
WE WILL NOT tell our employees that they have to re-
sign from the Union in order to continue working for us 
and/or promise employees additional benefits if they do 

so.  WE WILL NOT send letters to our employees implying 
that those who participate in
 an unfair labor practice 
strike can be permanently replaced. 
WE WILL NOT lay off employees in retaliation for their 
engaging in protected activity. 
WE WILL NOT 
pay better wages than offered to the Un-
ion to our employees who abandon the Union and work 
during a strike. 
WE WILL NOT refuse to meet and bargain in good faith 
with the Union. 
WE WILL NOT unilaterally change terms and conditions 
of employment of our employees by implementing our 
final contract offer prior to reaching a good-faith impasse 

in bargaining with the Union. 
WE WILL NOT bypass the employees™ exclusive collec-
tive-bargaining representative by making direct offers 
concerning wages to unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL, on request, bargain in good faith with the 
Union as the exclusive collective-bargaining representa-
tive of our employees in the appropriate unit concerning 
rates of pay, wages, hours and other terms and conditions 
of employment and, if an agreement is reached, embody 
that understanding in a signed agreement. 
WE WILL on request by the Union, restore to unit em-
ployees the terms and conditions of employment that 

were applicable prior to April 14, 1994, and continue 
them in effect until the partie
s reach either an agreement 
or a good-faith impasse in bargaining and make them 
whole for any losses suffered by reason of the unilateral 
changes in terms and conditions of employment on and 

after April 14, 1994, plus interest. 
WE WILL, within 14 days from 
the date of the Board™s 
Order, offer Christopher Cooper immediate and full rein-
statement to his former job or, if that job no longer ex-
ists, to a substantially equivalent position, without preju-
dice to his seniority or any other rights or privileges pre-
viously enjoyed. 
WE WILL make Christopher Cooper whole for any loss 
of earnings and other benefits suffered as a result of the 
action against him, plus interest. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to Christopher Coo-
per™s unlawful layoff, and within 3 days thereafter notify 
him in writing that this has been done and that the layoff 
will not be used against him in any way. 
GRINNELL FIRE PROTECTION SYSTEMS CO.  Ronald Broun, Esq., for the General Counsel. 
Michael J. Rybicki, Esq., 
of Chicago, Illinois, and Christopher 
A. Weals, Esq.
, of Washington, D.C., for the Respondent. 
Helene D. Werner, Esq. 
and William W. Osborn Jr, Esq., 
of Washington, D.C., for Charging Party, Road Sprinkler Lo-
cal Union No. 699. 
Robert Matisoff, Esq
., of Washington, D.C.
, for Charging Party 
United Association. DECISION STATEMENT OF THE 
CASE RICHARD A. S
CULLY, Administrative Law Judge.  On 
charges1 filed by Road Sprinkler Fitters Local Union No. 669, 
U.A., United Association of Jo
urneymen and Apprentices of 
the Plumbing and Pipefitting Indust
ry of the United States and 
Canada, AFLŒCIO (Local 669 or the Union) and by United 
Association of Journeymen a
nd Apprentices of the Plumbing 
and Pipefitting Industry of the United States and Canada, AFLŒ
CIO (the U.A.), the Regional Director for Region 5, National 
Labor Relations Board (the Board), issued a complaint on, 
March 29, 1995, and amended complaints on September 29 and 
December 1, 1995, alleging that Grinnell Fire Protection Sys-

tems Company (the Respondent) had committed certain viola-
tions of Section 8(a)(1), (3), a
nd (5) of the National Labor Rela-
tions Act, as amended (the Act)
.  The Respondent filed timely answers denying that it had committed any violation of the Act.   
A hearing was held in Washington, D.C., on 22 dates be-
tween October 16, 1995, and Marc
h 28, 1996, at which all par-
ties were given a full opportunity to examine and cross-
examine witnesses and to present other evidence and argument.  
Briefs submitted on behalf of the parties have been given due 
consideration.  On the entire 
record, and from my observation 
of the demeanor of the witn
esses, I make the following 
FINDINGS OF FACT
 I.  THE BUSINESS OF THE RESPONDENT
 At all times material, the Res
pondent was a Delaware corpo-
ration with an office and place of business in Exeter, New 

Hampshire, engaged in the business of installing and maintain-
ing automatic sprinkler and fire 
protection systems at facilities 
throughout the United States. 
During the 12-month period preceding March 29, 1995, in 
conducting its business operations
, the Respondent sold and 
shipped goods, materials, and services valued in excess of 
$50,000 directly across state lines
.  The Respondent admits, 
and I find, that at all times material it was an employer engaged 

in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
                                                          
 1 The original charge in this matter was filed on April 15, 1994, in 
Case lŒCAŒ31603.  On June 27, 
1994, Case lŒCAŒ31603 was trans-
ferred to and continued in Region 5 
as Case 5ŒCAŒ24521.  The charges 
in Cases 5ŒCAŒ25227 and 5ŒCAŒ25406 were filed on March 30 and 
June 8, 1995, respectively. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592II.  THE LABOR ORGANIZATIONS INVOLVED
 The Respondent admits, and I find, that at all times material 
Local 669 and the U.A. were labor organizations within the 
meaning of Section 2(5). 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 1.  Section 8(a)(5) 
A.  Background Facts 
The Respondent is a subsidiary of Tyco International Ltd. 
(Tyco) engaged in the design, fa
brication, sale, and installation 
of fire protection systems, comm
only referred to as ﬁfire sprin-
kler systems.ﬂ  It is the largest such business in the United 
States.  Since early in this 
century, its employees, known as 
ﬁsprinkler fitters,ﬂ have been represented for collective-

bargaining purposes in various 
geographical areas by several 
different locals of the U.A.  By far the largest of these is Local 
669, a road local whose jurisdiction covers all or parts of 47 
States, and which in the 1990s represented approximately 1100 
to 1200 of those fitters throughout the nation.
2  For many years, 
the Respondent had been represen
ted in collective-bargaining 
negotiations with Local 669 by a multiemployer bargaining 
group known as the National Fire Sprinkler Association 
(NFSA).  NFSA is a trade association whose membership in-
cludes over 150 fire sprinkler contractors.  The most recent of a 
series of collective-bargaining agreements negotiated on its 
behalf by NFSA was to expire
 on March 31, 1994.  By letter 
dated September 22, 1993, from Pr
esident Jerry R. Boggess to 
Local 669 Business Manager John W. Lundak Jr., the Respon-dent gave notice that it was revoking from NFSA all previously 
granted bargaining authority and that in the future it would 
bargain independently with the Un
ion.  The letter also gave 
notice of termination of the collective-bargaining agreement 
between the parties and requested
 that negotiations for a new 
agreement begin immediately. 
 The Respondent has remained 
in  NFSA and is its la
rgest dues paying member. 
In 1992, the Union had instituted a program known as ﬁtar-
getingﬂ to assist signatory contractors to compete with lower-
cost nonunion contractors.  Under targeting, the parties were 
sometimes able to negotiate concessionary rate agreements 
(usually involving a percentage reduction of the wage rate to be 
paid journeyman fitters on a targeted job and, possibly, adjust-
ments in travel, mileage, subsistence, hours of work, and over-
time) on a project-by-project ba
sis in certain geographical ar-
eas.  The Union had the final say as to whether or not any con-

cessionary rate would be granted and the amount of the reduc-
tion.  While it was available to 
it, the Respondent was the prin-
cipal user of targeting.  In May 1993, the Union added the re-

quirement that, in order to participate in targeting after June 1, 
1993, a contractor had to commit to remain part of the NFSA 
multiemployer bargaining group through negotiation of the next 
                                                          
                                                           
2 In its answer the Respondent denied the complaint allegation con-
cerning the description of the bargaining unit.  The only evidence con-
cerning this consists of copies of Board documents concerning an elec-
tion held in 1954 involving the Union and a multiemployer bargaining 
group which included Grinnell.  Th
e petition in that matter, 5ŒRCŒ
1467, describes the unit involved as: 
ﬁAll journeymen sprinkler fitters 
and their apprentices employed by the companies, as shown in Exhibit 
B, excluding, all other building tradesmen, clerical, office and supervi-
sory employees as defined by the Act.ﬂ  Exh. B includes the name of 
Grinnell Company, Inc.  In the ab
sence of any other evidence, this 
would appear to be the best desc
ription of the bargaining unit. 
agreement or, if an independent, agree to be bound by the 
agreement negotiated by the Union and NFSA, effective April 
1, 1994.  The Respondent did not agree to the new condition 
and the Union withdrew participation in the targeting program 
from it.  In July 1993, after his 
election as business manager of 
Local 669, Lundak reinstated the Respondent™s ability to par-

ticipate in targeting.  However, after it withdrew collective-
bargaining authority from NFSA
, the Union again excluded it 
and other contractors so-situated from the targeting program, 

effective November 15, 1993. 
B.  Contract Negotiations 
The principal issue in this case is whether or not the parties 
were at impasse when the Respondent implemented its final contract offer, effective April 14, 1994.
3   In November 1993, 
Boggess met with Lundak and ot
her union representatives to 
discuss the upcoming contract 
negotiations.  Boggess testified 

that he made a presentation outlining the Respondent™s needs 
but that he did not make a fo
rmal proposal.  A negotiating ses-sion was scheduled to be held on
 January 18, but was later can-
celed by the Union. 
During the early part of 1994, while it was also preparing to 
negotiate new agreements with NFSA and a number of inde-
pendent contractors, Local 669 
found itself embroiled in inter-
nal controversy when Lundak was the target of internal union 
charges.  On January 28, citi
ng Lundak™s alleged misconduct, 
Local 669™s president, Dean O. 
Garness, and financial secre-
tary-treasurer Jesse L. Richards
 petitioned U.A. General Presi-
dent Marvin J. Boede to impose 
a trusteeship on the Local.  On March 25, Boede informed Local 
669 that he had determined 
that an emergency situation existed, that he was putting it in 

trusteeship, effective March 28,
 and that he was appointing 
Tommy L. Preuett as trustee.  The evidence shows that the 

Respondent was aware of the Union™s internal problems and 
that they were interfering with contract negotiations with it and 
with NFSA. On January 28, the Respondent 
sent the Union its first con-tract proposal.  In a cover lett
er, Boggess stated that although 
unionized companies in the indust
ry have had some good years, 
they were headed for a steep decline if changes were not made, 
that they were losing market share to nonunion competition 
because overall labor costs under the contract with Local 669 
were so much higher, and th
at the Respondent had problems 
with wages in some locations, health care costs and its inability 

to use apprentices and helpers as it wished.  In addressing these 
concerns, the Respondent™s propos
al contained several signifi-
cant changes in the terms of the existing agreement in the areas 
of wages, job classifications, hea
lth and welfare, and pension.  
The proposal called for foreman to be paid at the existing con-

tract rates in all States and fitter
s to be paid at rates to be de-termined by the Respondent with
in a specified range depending 
on local economic conditions, addi
ng a new helper classifica-tion that would be paid at rate
s determined by the Respondent, 
changing the ratio of journeymen to apprentices and helpers 
from 2 to1 to 1 to 1, replacing the existing National Automatic 
Sprinkler Industry (NASI) heal
th and welfare and pension 
plans4 with Tyco health and welfare and 401(k) plans. 
 3 Hereinafter, all dates are in 1994 unless otherwise indicated. 
4 The NASI plans were jointly administered Taft-Hartley plans cov-
ering fitters throughout the country.  The NASI plans included portabil-
ity and reciprocity, meaning that be
nefits followed a fitter from one 
union local to another and from one
 union contractor to another. 
 GRINNELL FIRE SYSTEMS, INC. 593The first formal negotiating 
session between the Respondent 
and the Union was scheduled for March 17 in Bethesda, Mary-
land.  The Respondent was represented by Boggess, Vice 
Presidents Michael Buchanan and James Peck, Tyco Vice 
President of Human Resources John Helfrich and attorneys 
McNeil Stokes and Peter Chatilovicz, the latter acting as chief 
spokesperson.  The Union was represented by Lundak, as chief 
spokesperson, Garness, Ronnie Phillips, who was appointed 
secretary-treasurer in early February after Richards had re-
signed, and attorney
 William Osborne.  Boggess began the 
Respondent™s presentation by giving 
his view of the state of the 
industry and then turned it over to Chatilovicz who began by 
explaining the Respondent™s reasons
 for its withdrawal of bar-
gaining authority from NFSA.  He said that the Respondent 
needed an agreement which would resolve the key competitive 
issues facing it and that it was a mistake to think that it would 
sign a NFSA agreement simply
 because other contractors 
would.  Chatilovicz presente
d the Respondent™s second pro-
posal along with a binder containing information concerning the benefit plans the Respondent was proposing.   The second 

proposal contained modifications 
to the first proposal meant to answer questions raised by the Union, for purposes of clarifica-
tion, or because they had been omitted in the first proposal.  He 
went over the key elements of 
the proposal, saying, that on 
wages the Respondent wanted contro
l of targeting, it wanted to 
reduce health and welfare and pension costs by substituting the 
Tyco programs outlined in the proposal, and it wanted to reduce 
the ratio of journeymen to apprentices.   
Under the Respondent™s proposal
, targeting would apply to 
all projects where there was nonunion competition, would in-volve up to a 65-percent reduction in journeymen rates and the 
rate selected would be solely 
within the Respondent™s discre-
tion.  Under the existing agreement targeting was within the 
discretion of the Union.  The proposed health and welfare plan 
provided for employee contribu
tions which were subject to 
annual premium increases of up to ten percent.  There was no 
employee contribution under the 
NASI plan.  Under the pro-posed 401(k) plan, a fitter under 
55 years of age had to be em-
ployed by the Respondent for 90 days to be eligible to partici-
pate.   
After a caucus, the Union agreed to the removal of the con-
tract references to NFSA and to a 3-year term and presented a 
proposal relating to inspections, 
subcontracting, the impact of 
possible changes in laws affectin
g health care benefits, and the 
continuation of contact terms and conditions in the event nego-
tiations extended beyond the contract expiration date.  The 
parties discussed the selection of foremen and the standards by 
which they would be chosen, the mechanics of the targeting 

proposal and the new helper classi
fication.  Chatilovicz asked if 
they wanted to discuss the health and welfare and pension pro-

posals and the Union responded that they needed time to study 
them.   
The parties met again the following day.  The session began 
with Chatilovicz aski
ng Lundak if he had authority to approve 
an agreement and his responding 
that he did not.  This was 
disputed by the other union repr
esentatives who stated that the 
business manager had the authority to approve an agreement 

with an independent and that it need not be submitted to the 
membership for approval.  The Respondent requested a 5-day 
renewable extension of the contract and the Union said it would 
get back to it on that request.  There was a discussion of the 
Respondent™s wage proposal and it changed the maximum re-
duction of the journeyman rate on targeted projects from 65 to 
75 percent and agreed to have a union/employer committee 
review allegations that targetin
g was misused on given projects.  
It responded to a question that the Union had about the amount 
of life insurance to be provided 
by stating that it would be de-
termined based on the full journeym
an rate not a targeted rate.  
The Respondent withdrew its proposal to add a ﬁhelperﬂ classi-
fication and proposed using ﬁpre-apprentices,ﬂ where no ap-
prentices were available, at a rate no less than the minimum for 
apprentices.  After a break, Chatilovicz asked for the Union™s 
response to the Respondent™s proposal.  The Union responded 
that it did not have an answer and had not yet formulated its 
counterproposal on wages.  Chatilovicz expressed concern that 
the Union was just listening and not offering anything.  Os-
borne asked why he was so impat
ient and said that the Union 
had questions it needed answered.  There was additional dis-

cussion about the proposed 401(k) plan and targeting before the parties broke for lunch.  After the break the union committee 
did not return and announced that it was through for the day.  
Before leaving, the Union presen
ted a wage proposal calling for 
increases in the journeyman™s hourly rate of $.25 in the first 

year, $.75 in the second and $1.25 in the third year of the 
agreement and a $.25 increase in 
the differential for foremen.  
The parties agreed to meet again on March 28. 
On March 22, the Union issued 
to its members a strike notice 
directed at the Respondent and NFSA.  On that date, Chati-

lovicz contacted Osborne concer
ning the Respondent™s request 
for a contract extension and was 
informed that the Union would 
not agree to it.  By letter date
d March 24, Boggess informed the 
Respondent™s employees that in th
e event of a strike, it would 
hire permanent replacements to
 do its work.  The negotiating 
session scheduled for March 28 
was canceled after the presi-

dent of the U.A. placed 
Local 669 in trusteeship. 
As noted, Tommy Preuett, a former president and business 
manager of Local 669, then employed by the U.A., was ap-
pointed trustee, effective Marc
h 28, and empowered to run its affairs, including negotiating new agreements with NFSA, the 
Respondent, and other independ
ent contractors whose agree-
ments expired on March 31.  The next negotiating session with 
the Respondent was on March 30 at
 a hotel in New York City.  
Preuett attended along with Lundak
, Phillips, and Garness.  The 
Union was also negotiating with NF
SA on the same date at the 
same hotel.  Preuett described 
the meeting with the Respondent 
as a get-acquainted session that did not involve any substantive 
bargaining.  He introduced himsel
f and explained the nature of 
the trusteeship and his authorit
y to conclude an agreement 
without ratification by the membership.  Chatilovicz went over 
the background of the relationshi
p between the parties and the 
difficulty the Respondent felt it had getting the Union to meet 

with it and give it a counterpropos
al.  He explained the reasons for the Respondent™s withdrawal from NFSA and the adverse 
effects that it had suffered as a result of the Union™s withdrawal 
of targeting from it.  He stated that Grinnell considered the 
important issues to be the instit
utionalizing of targeting at 75 
percent, the 1 to 1 ratio of journeymen to apprentices and the 

changes in health and welfare and pension that it had proposed.  
He expressed concern that the Union would reach an agreement 
with NFSA that did not address Grinnell™s concerns and then 
expect it to accept that agreement.  Preuett said that he wanted 
to work with them to get an agreement, that he did not want a 
strike, and that none was planned fo
r April 1.  He stated that he 
had only about 3 days to familiar
ize himself with the contract 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594issues between the Union and both Grinnell and NFSA and 
requested a 30-day contract exte
nsion.  Chatilovicz would not 
agree and said that the Respondent did want negotiations to 
drag out 2 or 3 weeks.  Preuett said that he was meeting with 
NFSA the next week and offered to meet on April 11.  He said 
that he wanted to see if the Union could give the Respondent 

some things it would not give othe
rs because of its size.  Chati-
lovicz said they had to meet fo
r at least 2 days the next week 
and that April 11 was too late.  They agreed to meet on April 7.  
There was a discussion of various issues.  On the subject of 
targeting, Preuett said that he was against a uniform targeting 
rate because it defeated the purpose of targeting and would 
permit nonunion contractors to slide under it.  On health and 
welfare, he said that he was reluctant to give up the NASI plans 
as he was interested a standardized package that would include 
portabilty and reciprocity and would not isolate the Respon-
dent™s fitters from the rest of the industry.  There was also an 
issue because the Tyco plan did 
not provide health coverage for 
retirees.  Chatilovicz responded 
that he understood Preuett™s concern and that Grinnell was ﬁnot weddedﬂ to the Tyco plan, 
which was the plan that covere
d its supervisors and managers, 
and was put on the table as an ex
ample of a plan that offered 
core benefits at a reasonable cost, but that it wanted an agree-
ment that would cut its costs in health and welfare and in pen-
sions.  On the proposed change in
 the ratio of journeymen to 
apprentices, Preuett stated that he had no problem with it.   
The next meeting was held on April 7 in New York City 
with Preuett representing the Union and Phillips present as a 
notetaker.  Preuett was agai
n conducting negotiations with 
NFSA at the same hotel on that 
date.  At the morning session, 
Preuett presented a complete co
ntract proposal and went over 
its terms, section by section.  
It included a proposal on wages 
calling for the same increases included in the Union™s previous 
proposal and a targeting proposal whereby a union agent and 
Grinnell representative in each district would set a target rate 
for the following year based on the local marketplace with a 

mechanism to protect the Respondent from arbitrary action by 
union representatives.  This would not be done until after a 
contract was signed and would not
 have guaranteed any rates.  
On benefits, his proposal called 
for continued contributions to 
the NASI health and welfare and pension plans, and to educa-
tion and industry promotion funds. 
 It called for the employer™s 
contribution to he health and welfare fund to be frozen at the 
current $3.75-per-hour rate for the term of the contract, pension 
contributions at the current 
rate of $2.20 in 1994, $2.30 in 
1995, and $2.40 in 1996, and a flat $.75 contribution to sup-
plemental pension funds (SIS) in the States where they existed.  
After a break, Chatilovicz made 
a section by section response 
to the Union™s proposal and there was agreement on several 
articles.  Throughout the sessi
on the Respondent continued to 
insist that any agreement had to 
include a fixed targeting rate of 
75 percent.  It also wanted re
duced health and welfare and pen-
sion contributions and to elimin
ate all SIS and industry promo-
tion and training funds contribu
tions.  It amended its proposal 
to permit nonunit employees to 
perform inspection work.  Dur-
ing the afternoon session, Preuett proposed a freeze on wage 

rates for the term of the contract and that, within 60 days, a 
committee would meet to set targeting rates for the next year 
and, after a review of the results, set rates for the following 
year.  He also proposed separa
te rates for industrial, commer-cial, and residential jobs.  He proposed health and welfare con-
tributions of $3.75, $3.50, and $3.25 per hour over the 3 years 
of the contract and a $.50-pe
r-hour SIS contribution, where 
applicable, in the first year with $.10 increases in each of the 2 
succeeding years, and a reduced training fund contribution.  He 
agreed to the Respondent™s pro
posal on travel expenses.  Fol-
lowing a break, the Respondent proposed that there be a fixed 
target rate of 75 percent with the rate to be reviewed after a 
year and possibly adjusted.  It offered either the Tyco health 
plan or to make a $2.25-per-hour contribution to a NASI or 
other health plan acceptable to the Union and, in the pension 
area, either the Tyco 401(k) plan or to make a $1.20-per-hour 
contribution to a NASI plan and no SIS contributions.  The 
parties recessed at 4:40 p.m. and reconvened at 8:10 p.m.  
Preuett offered amended proposals on the hiring of apprentices, 

overtime and training fund contibutions and proposed a contri-
bution of $2.20 per hour to the NASI pension plan, a $.50 SIS 
contribution for the term of the agreement, and health and wel-
fare contributions of $3.75, $3.40 and $3.40 in the three years 
covered by the contract.  He rejected the Respondent™s inspec-
tion language.  After a break, Chatilovicz responded that the 
Respondent agreed to the Union™s overtime and training fund 
proposals and some of the language on apprentices but said that 
it had to have targeting under its control.  He prepared a chart 
indicating that there remained op
en issues on wages/targeting, 
health and welfare, pension and SIS, and inspections. 
The next meeting was on April 8 in the hotel in New York 
City where Preuett was also negotiating with NFSA.  They 
reviewed the open issues and discussed targeting with Preuett 
talking about an industrial, co
mmercial, and residential rate 
structure and Chatilovicz reiterating the importance of a fixed 
targeting rate to the Respondent 
and stating that it was its ﬁfi-nalﬂ proposal on that issue.  Preuett stated that uniformity of 
benefits was his primary goal, if it could be done, and that he 
would have to do some research
 on the health and welfare plan 
to find out what level of benefits $2.25 per hour would provide and whether moving to the Tyco plan option was ﬁdoable.ﬂ  He 
asked questions about the 401(k) pl
an and said that he was not 
an expert in that area and needed to research the matter.  Preuett 
also said that there was a lot of chaos in the Union resulting 
from Lundak™s election, that the mood of the membership was 
not good and that, while there were
 issues the parties did not 
agree on, he was there to get an agreement.  He said that he 
needed information concerning
 the Respondent™s inspection 
proposal.  Later in the meeting, 
Chatilovicz said that the Re-spondent was withdrawing its insp
ection proposal, saying that it 
was doing okay under the existing agre
ement.  Preuett said that 
he needed to get additional information on the issue.
5  The 
meeting ended with an agreement to meet on April 12 and 

Chatilovicz asking for specific responses from the Union on 
targeting, health and welfare and pension and SIS. 
The meeting on April 12 was held at the U.A.™s offices in 
Washington, D.C.  In the interim, the Union and NFSA had 
reached agreement on a new contract.  The Respondent was 
aware of this and knew the details of the settlement.  The meet-
ing began with a discussion of th
e issues that remained open.  
Preuett said that inspection was still open and that the Union 

had  proposed to create a committee to study problems and 
define what work inspectors can do.  Chatilovicz said that the 
Respondent had withdrawn its propos
al and agreed to the exist-ing language, that he thought Preuett had agreed and now he 
                                                          
 5 Although Chatilovicz testified that 
Preuett agreed to this, Preuett 
testified that he did not.  Buchanan™s notes support Preuett™s version. 
 GRINNELL FIRE SYSTEMS, INC. 595was making a change.  He said they agreed that inspectors 
would not do bargaining unit work so there was no problem.  
Preuett responded that the problem was who decided what was 
bargaining unit work.  Chatilovicz said they would discuss it 
but it was not an economic issue 
and he wanted to settle the remaining economic issues and get an agreement.  Preuett said 

that he also wanted an agreement.  Chatilovicz told him to 
ﬁstop bullshitting,ﬂ accused him of ﬁplaying gamesﬂ and sug-
gested getting a Federal mediator to resolve matters.  Preuett 
responded that he was not playi
ng games, that he wanted uni-
formity in the industry and had made proposals to accomplish 
this as well as concessions on several issues.  Chatilovicz 
agreed that he had made so
me movement but asked for 
Preuett™s best proposal.  He said that he recognized the issue of 
uniformity, that he would not 
be would not be surprised if Preuett had to have the same agreement the Union had reached 

with NFSA, and, if that was what the Union must have, the 
Respondent would look at it and see if it could agree.  Preuett 
was accompanied to the meeting by Paul Green an attorney 
with benefits expertise.  Green began to ask a series of ques-
tions about the Tyco benefits plans.  After a while, Chatilovicz 
stated that he understood that Preuett was not inclined to move 
away from the NASI health and welfare plan and was not inter-
ested in the Tyco plan and asked why Green, who did not know 
the specifics of the plans, was there asking questions.  Preuett 
responded that the Union™s fund expert was involved with the NASI plans and he feared a conflict of interest.  Chatilovicz 
asked if there was any way Preuett could accept the Tyco plan 
and he responded that he was not
 sure.  Chatilovicz asked if 
Preuett would go no lower than a health and welfare contribu-
tion of $3.75 and $3.40 and Preuett responded that he could not 
say without experience to meas
ure by.  Chatilovicz asked if 
Preuett was saying no to the Tyco plan and he responded, that 
he didn™t say no.  Green contin
ued to ask questions and Chati-
lovicz again said that Preuett had said that he was not interested 

in the Tyco plan.  Preuett said that they were bargaining and 

Chatilovicz responded that if they wanted to bargain they 
should do so and stop the bullshit.  He said if Preuett wanted to 
give them the NFSA proposal he
 should do so, but it was insult-
ing to bring in Green to pick at the Tyco plan.  After a discus-
sion of the wage rates contained in the agreement the Union 
had signed with NFSA, Chatilovicz stated that he knew Preuett 
wanted a uniform agreement and 
he did not consider it unfair 
bargaining for the Union to offer the Respondent the NFSA 

proposal and say it was as far as it could go on wages.  Preuett 
responded that he wanted a wage rate freeze without any fixed 
percentage reductions and di
scussed the reduced commercial 
and residential rates contained in the agreement with NFSA.  
After a break for lunch, the Re
spondent presented its ﬁfinal 
proposalﬂ on the open issues which provided for a freeze in 

wage rates for foremen at the 1994 level, an 80-percent reduc-
tion for journeymen on any job with competing nonunion bid-
ders, acceptance of the Union™
s qualification to its proposal 
concerning journeyman to apprentice ratio, the Tyco health 

plan with the modification that there would be no employee 
contribution for the first year except for high option, the Tyco 
401(k) plan with a $200 per year service credit, up to a maxi-
mum of $1000, and no SIS contribu
tions.  Chatilovicz said if Preuett could not accept this he should give them his best and 
final proposal.  Preuett said he would look at it.  After an hour 
and a half caucus, the Union ma
de a counterproposal resubmit-
ting its health and welfare and pension proposals and offering 
reductions in the commercial rate
s of $1 in 30 States and $1.50 
in 17 States.  Preuett said that he felt the offer would lower the 
Respondent™s costs tremendously and make it competitive and 
that he was willing to meet indefinitely to get an agreement.  
Chatilovicz said that they would assume that this was the Un-
ion™s last offer and would look it 
over.  Preuett said that it was 
not his last offer, that he wanted an agreement and was flexible.  

After a break, Chatilovicz said that both sides had worked hard 
to reach an agreement but that, while the Union™s proposal 
provided some savings, it was not enough, that the Respondent 
was only interested in itself and that it did not want the Un-
ion/NFSA agreement, as it woul
d not help it with competition 
from nonunion contractors.  He said
 they would be in his office 
until 6 p.m. that evening, in case Preuett changed his mind, and 
gave him the telephone number.  Preuett said that all day the 
Respondent had been moving toward absolutes and final offers 
and was trying to push him to an 
impasse.  He said that he did 
not want an impasse and that he
 did not give up easily.  He 
asked how far apart they were and in what states the Respon-
dent needed movement.  They di
scussed the differences in the 
rates in some states and the me
eting ended.  At about 6 p.m., 
Preuett telephoned Chatilovicz from an automobile in which he 
and Phillips were riding.  Chatilovicz took the call on a 
speaker-phone in his office with Helfrich also present.  Preuett 
asked to meet on the following 
day and Chatilovicz asked what 
the Union was going to propose.  Preuett said he would try to 
get the Respondent to raise its rate
s.  Chatilovicz said that he had the Respondent™s final proposal and it was not willing to 

change wages and benefits.  Pr
euett asked about bringing in a 
federal mediator and Chatilovicz asked if the Union was willing 
to come down to the Respondent™s rates and Preuett said no.
6  Chatilovicz said that he did not think a mediator could help.  
Preuett asked if the Respondent™s
 rates were carved in stone 
and Chatilovicz responded that they were.  Preuett said that he 
hoped that the Respondent woul
d change its mind and maybe 
they could get together down the road. 
Later that evening Preuett called a nationwide strike against 
the Respondent, which was still in effect as of the time of the 
hearing.  On the following day, April 13, the Respondent in-
formed its employees and the Union that it was implementing 
its final offer, effective April 14.  
C. The Negotiations Between the Union and NFSA 
As noted, at the same time these negotiations were being car-
ried on, the Union was also negotiating a new contract with 
NFSA.  Given the similarity of 
the issues and parties involved, 
I find that those negotiations are 
relevant to those between the 
Union and the Respondent.  See Excavation-Construction
, 248 
NLRB 649 (1980).  The evidence indicates that many employ-
ers, including the Respondent, we
re unhappy with the expiring 
contract, which they viewed as
 overly generous, and were in-
terested in lowering costs.  The NFSA employers were included 
in the union strike notice of March 22.  There had been little 
                                                          
 6 The Respondent contends that in 
this conversation Preuett said he 
was unwilling to lower his proposed wa
ge rates and benefits, citing the 
testimony and notes of Ch
atilovicz and Helfrich.  I credit the testimony 
of Preuett that he said he was not 
willing to agree to the rates in the 
Respondent™s final offer.  Not only is this consistent with Preuett™s 
request for further bargaining and his 
statements that he had not made 
his final offer and was flexible, the testimony and notes of Stokes, 
based on what Chatilovicz told him 
about this conversation, support 
Preuett™s version. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596progress in these negotiations pr
ior to the imposition of the 
trusteeship on the Union.  Preu
ett began meeting with NFSA on 
March 29. NFSA negotiator Cornelius Cahill credibly testified 
that Preuett introduced himself and stated the scope of his au-
thority to enter a contract without ratification by the Union 
membership.  He asked that he be
 given time to get his feet on 
the ground and requested a 30-day extension of the existing 
contract.  There was a discus
sion concerning the negotiations with Grinnell and about NFSA™s concern that Grinnell would 
get a better deal and the fact th
at its proposal c
ontained a ﬁmost 
favored nationﬂ clause to protect against that happening.  
Preuett spoke about the importance of uniformity in the indus-
try and said words to the effect that Grinnell would not get a 
more favorable contract than NFSA and that he intended to 
reach an agreement with NFSA first.  On April 6, the Union 
and NFSA agreed on a 1 to 1 a
pprentice to journeyman ratio.  
On April 7, Preuett made a proposal on health and welfare con-

tributions of $3.75, $3.50, and $3.25 per hour during the 3 
years of the contract, similar to that offered to the Respondent.  
The parties ultimately agreed to contributions of $3.75, $3.40, 
and $3.40.  They also agreed 
to a $2.20-per-hour pension con-
tribution during the life of the contract and a $.50-per-hour SIS 

contribution in States where a
pplicable.  On April 8, they 
agreed on wages.  The agreement included an industrial rate 
that was the rate in the expiring contract, a commercial rate that 
was $1 less in 30 States and $1.50 less in 17 States and a resi-
dential rate that was 75 percen
t of the industrial rate.  The 
agreement also included a continuation of the existing targeting 
program on a job-by-job basis without a specific rate of reduc-
tion.  NFSA continued to seek a ﬁmost favored nationﬂ clause 
and Preuett said that it was unnecessary because the parties had 
always worked together in good faith.  NFSA dropped this 
proposal after Preuett said he 
didn™t think it was a mandatory 
subject of bargaining and did not wa
nt to discuss it further.  At 
that point, the parties had an agreement. 
Analysis and Conclusions 
Generally speaking, Section 8(
a)(5) prohibits an employer 
from unilaterally instituting changes regarding wages, hours, 
and other terms and conditions of
 employment before reaching 
a good-faith impasse in bargaining.  
NLRB v. Katz
, 369 U.S. 736 (1962); Milwaukee Spring Division
, 268 NLRB 601, 602 
(1984).  An impasse is considered to exist when the collective-bargaining process has been exhausted, 
D.C. Liquor Wholesal-ers
, 292 NLRB 1234 (1989), and ﬁdespite the parties™ best ef-
forts to reach an agreement, neither party is willing to move 
from its position.ﬂ  
Excavation-Construction
, supra at 650; Hi-Way Billboards, Inc., 206 NLRB 22 (1973).  The existence of 
an impasse must be proved by the party asserting it as the basis 
for its unilateral actions.  Tom Ryan Distributors
, 314 NLRB 600, 604 (1994); North Star Steel, 305 NLRB 45 (1991).  The relevant factors to be consider
ed in determining whether a bar-
gaining impasse exists were set forth by the Board in 
Taft Broadcasting Co., 163 NLRB 475, 478 (1967): 
Whether a bargaining impasse exis
ts is a matter of judgment.  
The bargaining history, the good faith of the parties in negotia-
tions, the length of the negotiatio
ns, the importance of the issue 
or issues to which there is disagreement, the contemporaneous 
understanding of the parties as to
 the state of negotiations are 
all relevant factors to be considered in deciding whether an 

impasse in bargaining existed. 
1. Bargaining history 
The present case involves a barg
aining history that is unusual 
in that, although the parties ha
d a relationship going back sev-
eral decades, for the first time in many years they were negoti-

ating for a contract face-to-face instead of through NFSA.  Not 
only did the Respondent embark on a bargaining path inde-
pendent of NFSA, its bargaining
 goals differed significantly.  
Further complicating matters was the imposition of the trustee-

ship on the Union and the substitution of Preuett as its negotia-
tor shortly after bargaining had commenced.  The result was 
that the parties™ negotiators had no experience or familiarity 
with one another and no feel for one another™s approach to the bargaining process.
7 Under these circumstances, whether 
viewed from a long range persp
ective or only from the com-
mencement of the trusteeship, the lack of a significant bargain-
ing history would dictate giving the parties a fuller opportunity 
to effect an agreement than occurred here.  See 
Bell Transit 
Co., 271 NLRB 1272, 1273 (1984), and 
Old Man™s Home of 
Philadelphia, 265 NLRB 1632, 1634 (1982).  Moreover, the 
substantial concessions and change
s in the nature of the health 
and welfare and pension benefits
 the Respondent was seeking, 
warranted ﬁmore extensive discussion than these truncated 

negotiations permitted.ﬂ  
Harding Glass, 316 NLRB 985, 991 
(1995). 2. Good faith 
Although the Union argues strongly to the contrary, I find 
the evidence does not establish that the Respondent did not 
bargain in good faith from the outset or that it was not inter-
ested in reaching an agreement but, rather, sought ﬁto obliterate 
its longstanding union relationship.ﬂ  The Union points to the 
fact that one of the Respondent™s earliest actions in preparing 
for the expiration of the contr
act was the conduct of a national survey among its district managers in May 1993 to determine, 

inter alia, the backlog of work they would have had the com-
pany operated as ﬁan open-shop contractorﬂ and the wage and 
benefits costs of nonunion competition, and that it retained the 
legal services of Stokes in connection with preparing and pre-
senting its bargaining positions.  It
 contends that the survey and 
the fact of Stokes™ association with the American Fire Sprinkler 
Association, which has described 
itself as the voice of the open 
shop contractors in the sprinkler industry, is evidence of an 

intention to go nonunion.  It c
ontends that the Respondent™s 
contract proposals were so regressive and untenable as to evi-dence a design to frustrate rather than facilitate an agreement 
and to precipitate a strike by the Union.  Further evidence of 
this design is alleged to be found in the Respondent™s efforts 
prepare for a strike and to recruit potential permanent replace-
ment workers for employees who went on strike.   
I do not find that the evidence establishes that the Respon-
dent entered into these negotiations with the intention of going 
nonunion or that it was not desirous of reaching an agreement.  
First, although the Union raised 
the issue of the Respondent™s 
alleged lack of good faith in its charges, the complaint does not 
contain an independent allegation 
that the Respondent violated 
Section 8(a)(5) by bargaining in bad faith, but is limited to the 

allegation that the Respondent 
unilaterally implemented its 
final contract proposal without first bargaining to impasse.  At 
                                                          
 7 This became apparent as negotiations progressed with Preuett pur-
suing his negotiating ﬁtechniqueﬂ and Chatilovicz considering it ﬁbull-
shit.ﬂ  GRINNELL FIRE SYSTEMS, INC. 597the hearing, evidence concerning the Respondent™s good faith 
in bargaining was received for the limited purpose of establish-
ing that alleged violation.  See 
Dahl Fish Co., 279 NLRB 1084, 
1103 (1986).  The credible testimony of Boggess and Peck 
establishes that the May 1993 survey was used to determine the 
wages and benefits paid by its competitors as a part of the Re-
spondent™s efforts to formulate its bargaining position and 
strategy for the upcoming negotiations.  The evidence shows 
that the Respondent shared the 
results of the survey with the 
Union shortly after it was conducted.  Despite the reference to 
doing business as an ﬁopen shop,ﬂ I find that the Respondent™s 
purpose in conducting the survey was a reasonable and prudent 

means of appraising its competition and does not establish bad 
faith on its part.  I also find that the Union™s assertion that, be-
cause Stokes may have been asso
ciated with an organization 
representing nonunion contractors,
 this shows that the Respon-dent used his services to assist it to become an open shop is 
pure speculation and does not constitute probative evidence.   
Viewed objectively, the Respondent™s proposals on wages 
and benefits, while a marked departure from those in the exist-
ing contract were not so unreasonable or harsh as to warrant a 
finding that they were put forward in bad faith in order to frus-
trate bargaining and undermine the Union.  See 
Reichhold 
Chemicals, 288 NLRB 69 (1988).  In the benefits area, the 
Respondent™s health and welfar
e and pension proposals, while 
considerably less generous than 
the existing plans, were similar 
to those provided to its nonunion employees.  Preuett acknowl-
edged during negotiations that the existing agreement had al-
ienated many contractors who 
felt it was unbalanced and that 
they had been had and they were ﬁon the get-even specialﬂ in 

1994, seeking to roll back some of its onerous terms.  During 
the negotiations, the Respondent e
xplained its proposals and its reason for them which was to become competitive with nonun-
ion contractors by lowering its la
bor costs.  It also made modi-
fications and concessions during the negotiations.  All of this is 

evidence of good faith on its part.  E.g., 
McClatchy Newspa-
pers, 307 NLRB 773, 780(1992); 
Litton Systems, 300 NLRB 
324, 330(1990).  The Respondent not only made itself available 
and accommodated the Union with respect to the timing and 
locations of the negotiating sessions, it took the lead in seeking 
to get the negotiations started.  This is further evidence of good 
faith.  
Walter A. Zlogar, Inc., 278 NLRB 1087, 1093 (1986).  
Finally, I do not believe that the fact that the Respondent made 

detailed preparations for a potenti
al strike, including, recruiting 
potential striker replacements is evidence of bad faith on its 
part.  The Union had informed its membership in a December 
1993 newsletter of the possibility of an April 1 strike against 
Grinnell and of the need to be prepared for any eventuality and 
had given it a strike notice before
 Preuett came on the scene.  I 
find that the Respondent™s preparations for a strike did not re-

flect an intent to avoid reaching an agreement.  See 
Rose Print-
ing Co., 289 NLRB 252, 263 (1988). 
3. Length of negotiations and importance of issues 
Although the parties had agreed on several items by April 
12, they were still far apart on wages and benefits, with the 
Respondent seeking fixed targeting and a move to the Tyco 
health and welfare and 401(k) plans.  The Union was opposed 
to fixed targeting and preferred the existing NASI health and 
welfare and pension plans.  
The Respondent contends that, 
under these circumstances where th
ese issues were of supreme 
importance, an impasse may be reached after only a few bar-
gaining sessions.  I find that was not the case here.  On the 
contrary, I find that, given the importance of these issues to the 
parties, the radical departures from the existing contract the 
Respondent was proposing, Preuett™s late entrance into the 
negotiations, his admitted lack of familiarity with the issues and 

his need to play ﬁcatch-up,ﬂ it was to be expected that, in order 
to be fruitful, the negotiations
 would be long and arduous. It 
would appear that the Respondent recognized this from the 

outset, long before Preuett entered the picture, and sought to get 
the negotiations underway as earl
y as possible.  The evidence 
suggests that, in 1993, the Union was not receptive and was 

preoccupied by internal problems.  Shortly after the negotia-
tions started, they were disrupt
ed by the imposition of the trus-
teeship on the Union.  I find that, under the circumstances, the 
only bargaining sessions that shoul
d be considered in determin-
ing the impasse question were those in which Preuett repre-
sented the Union.  ﬁWhile it is true that the number of negotiat-
ing sessions is not controlling, 
generally, the more meetings, 
the better the chance of finding an impasse.ﬂ  
PRC Recording 
Co., 280 NLRB 615, 635 (1986).  Here, there were only four 
negotiating sessions, totaling no more than 13 hours of actual 
bargaining with much of the 4-hour session on March 30 de-
voted to introductions and genera
l discussion.  I do not believe 
that the Respondent has shown that, when it broke off bargain-

ing, the parties had reached the 
point where further bargaining 
would have been futile.   
As noted, after being appointed 
trustee, Preuett was negotiat-
ing almost simultaneously with
 the Respondent and NFSA.  
The Respondent contends that this
 was because he intended to 
settle with NFSA first and then offer the same terms to it on a 

take-it-or-leave-it basis.  There 
is no question but that in many 
instances when Preuett reached agreement on an issue with 

NFSA, he proposed similar terms to the Respondent.  This was 
entirely consistent with his statements to both parties that he 

felt consistency in the industry was 
desirable.  It was also to be 
expected inasmuch as the nego
tiations with NFSA, although it was also seeking to contain th
e costs of wages and benefits, 
were conducted within the frame
work of the existing contract 
while the Respondent was propos
ing a new departure in those areas.  Consequently, I find the fact that Preuett was able to 
reach agreement with NFSA after only four sessions does not 
establish, as the Respondent cont
ends, that a similar number of sessions with it were sufficient to exhaust any possibility of 

agreement.  On the issue of 
benefits alone, the Respondent™s 
radically different proposals presented significant problems of 

portability and reciprocity that we
nt far beyond the cost issues 
that the NFSA proposals raised.  
Preuett credibly testified that 
he was not an expert in the benefits area and needed to call on 
expertise to fully understand wh
at was and was not ﬁdoableﬂ 
with respect to the Tyco benefits plans the Respondent was 
proposing.  When he brought Green, a benefits expert, to the 
April 12 negotiating session to ask questions that even Helfrich, 
the Respondent™s benefits expert
, testified were good questions 
although he felt they were ﬁlate 
in the game,ﬂ Chatilovicz ex-
pressed annoyance and cut him short by saying that the ques-
tions were insulting since Preuett was not interested in the Tyco 
plans, although the evidence does 
not show that to have been 
the case.  On the contrary, although the NASI funds were obvi-

ously important and a matter of 
pride to the Union, Preuett had 
never foreclosed the possibility of accepting the Tyco plans.  
What he did say was that he needed time to study the problems 
involved.  Given the importance of these issues, his request was 
not unreasonable.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598The evidence does not support the Respondent™s principal 
argument on this issue that Preuett had ﬁpainted himself into a 
cornerﬂ by settling with NFSA 
and could then offer it nothing 
different. The Respondent™s reliance on cases
8 in which an impasse was found to have occurred in situations where the 
union adamantly insisted that the employer accept the terms 
standard industry agreement and refused to consider anything 
else is misplaced.  I find the evidence does not establish that 
Preuett ever made a final proposal to the Respondent that was 
the same as the settlement with NFSA or that it could reasona-
bly conclude that he would or c
ould not give it a better deal 
than NFSA.  Indeed, on April 12
, although Chatil
ovicz specifi-cally suggested that Preuett offer the terms of NFSA settlement, 
when he was aware of those terms and that they were unaccept-
able to the Respondent, Preuett declined to do so. I find no 
evidence that Preuett was not acting in good faith throughout 
his negotiations with the Responde
nt or that he did not mean 
what he said during those negotiations.  The Respondent ap-
pears to confuse statements Preu
ett made in trying to sell his 
proposals, by stressing that unifo
rmity and stabi
lity in the in-
dustry would be beneficial to all 
contractors, with the extent of 
those proposals.  Similarly, I do
 not believe that statements Preuett may have made during hi
s negotiations with NFSA that 
ﬁno one would get a bett
er deal,ﬂ establish th
at he did not have 
the flexibility to fashion a deal with the Respondent, as he re-
peatedly told it he did.  First, there is no evidence that the Re-
spondent knew about such statements before it left the bargain-
ing table or, if it did, necessari
ly understood what Preuett meant 
by ﬁa better deal.ﬂ  Such postu
ring during negotiations is to be 
expected.  See 
D.C. Liquor Wholesalers, supra at 1235Œ1236.  
It is obvious that the Respondent™s size set it apart from the 
other members of NFSA.  At their first meeting, Preuett stated 

that he recognized that fact and that he wanted to see if the 
Union could give the Respondent so
me things it would not give 
others because of its size.  Notwithstanding the efforts by 

NFSA to get a ﬁmost favored nationﬂ clause in its agreement, 

Preuett refused to agree and the final settlement did not include 
one.  Rather than painting himself into a corner, it appears that 
Preuett took pains throughout his dealings with both the Re-
spondent and NFSA to maintain the flexibility he needed to 
fashion a deal with both.  On April 12 Preuett had already 
moved beyond the NFSA agreemen
t wage rates in two states 
and said that it was not his last
 offer.  The Respondent consid-
ers this ﬁinsignificant,ﬂ but the fact is it indicated movement on 
the Union™s part.  Preuett may ha
ve been reluctant to move as quickly or as far as the Responde
nt wished at the time it broke 
off negotiations, but the record does not establish that he would 
go no further or that continuing to negotiate would have been 
futile. 
ﬁAn impasse is not demonstrat
ed simply when one party™s 
concessions are not thought to be adequate or when frustration 
in the movement has reached a subjectively intolerable level.ﬂ 
AMF Bowling Co. v. NLRB
, 63 F.3d 1293, 1301 (4th Cir. 
1995). For an impasse to occur, neither party must be willing to 
compromise.  
PRC Recording Co
., supra at 640; Huck Mfg. Co. 
v. NLRB
, 693 F.2d 1176, 1186 (5th Cir. 1982).  It appears that 
on April 12 the Respondent chose to assume that Preuett had 
                                                          
 8 Grant Trucking, 272 NLRB 590 (1984); 
Betlem Service Corp.
, 268 
NLRB 354 (1983); and 
J. D. Lunsford Plumbing
, 254 NLRB 1360 
(1981). 
made his final offer and woul
d make no further concessions, 
rather than to listen to what he was saying at the bargaining 
table.  The Respondent™s assumptions as to what the Union 
would do are not an adequate substitute for collective bargain-
ing.  Excavation-Construction
, supra at 650.  It also appears 
that it chose to draw an arbitr
ary line as to when negotiations 
should end, rather than to let 
them run their course, although it 
has articulated no compelling reasons for doing so.  By April 
12, with the NFSA negotiations
 concluded, it finally had 
Preuett™s full-time and attentio
n, his assurance that he was flexible and that he had not made his final proposal.  The Re-
spondent acknowledged that the Un
ion™s latest offer had given 
it some savings, although in its view not enough, but it was 
unwilling to put Preuett™s flexibility to the test since he was 
unwilling to agree to its final proposal.  Under these circum-
stances, I find that no genuine impasse existed.  
Wycoff Steel
, 303 NLRB 517, 523 (1991); Towne Plaza Hotel, 258 NLRB 
69, 78 (1981). 
4. Contemporaneous views of the parties 
The Respondent™s view that impasse had been reached is not 
determinative.  
Wycoff Steel
, supra at 523.  This appears to be 
based on Chatilovicz™ assertion th
at the Union had made a ﬁfi-
nal offerﬂ on April 12 that was unacceptable to it.  The evi-

dence does not support a finding that the Union had made its 
ﬁfinal offerﬂ when the Respondent refused to bargain further.  
During the meeting on April 12, Preuett made it clear that he 
did not believe the parties were
 at impasse, although he appar-
ently suspected that the Respondent was trying to push him to 
one, and that he was unwilling to give up trying to reach an 
agreement.  He reiterated that willingness in the post-meeting 
telephone call to Chatilovicz in which he asked to meet the 
following day and to call on the se
rvices of a Federal mediator.  
His testimony at the hearing was 
that he was surprised by the 
Respondent™s final offer on April 
12 and refusal to meet further 
unless he would accept that offer and that he felt that the parties 
were making progress toward an 
agreement.  As noted above, I found Preuett to be a credible 
and persuasive witness and be-
lieved his testimony that he had while he was unwilling to ac-
cept the Respondent™s most recent
 ﬁfinal offer,ﬂ he was still 
exploring whether he could accep
t the Tyco health and pension 
plans and do more for it on wages.  Since he still had move-
ment to make, there was no impasse. 
Finally, I do not find that the fact that Preuett called a strike 
after the Respondent left the ba
rgaining table proves the parties 
were at impasse.  Preuett credibly testified that he called the 
strike ﬁin an effort to bring [Grinnell] back to the bargaining 
table, because it was obvious that
 they were not going to meet 
with us any more.ﬂ  It is clear that the Union felt that the Re-

spondent had not bargained with
 it in good faith and that its 
refusal to continue to meet was further evidence of this.  Once 

the Respondent refused to meet a
nd negotiate with him, it made little difference how much movement Preuett was willing to 

make. 
Based on the foregoing, I find that the Respondent has not 
demonstrated that the parties had exhausted the possibility of 
reaching an agreement, that neither party was willing to move 
from its position or that it was warranted in assuming that fur-
ther bargaining would be futile.  Since the parties had not 
reached a genuine impasse at the time it refused to continue 
those negotiations on and after Ap
ril 13 and when it unilaterally implemented its last contract offer, the Respondent violated 
 GRINNELL FIRE SYSTEMS, INC. 599Section 8(a)(5) and (1) of the Act.  E.g., 
Harding Glass Co., 
supra; D.C. Liquor Wholesalers
, supra.   
The Nature of the Strike 
I find that the nationwide strike
 Preuett called on the night of 
April 12, after the Respondent advised him it would not bargain 
further and would not meet w
ith him unless the Union was 
willing to accept its final offer, was caused at least in part by 
the Respondent™s violation of S
ection 8(a)(5), found here, and 
was affected and prolonged by the Respondent™s unlawful im-

plementation of its final contract o
ffer.  Accordingly, I find that 
it was an unfair labor practice strike.  E.g., 
C & E Stores
, 221 
NLRB 1321, 1322 (1976); Larand Leisurelies
, 213 NLRB 197 
(1974), enfd. 523 F.2d 814 (6th Cir. 1975). 
2.  Section 8(a)(1) 
A.  Alleged threat to 
Fire Striking Employees 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) of the Act on or about February 15 in Corpus Christi, 
Texas, when Supervisor Dwight
 Green told employees they 
would be fired if they participated in a strike.   
In early 1994, the Respondent had employees working at the 
Koch and Citgo jobsites in the Corpus Christi area.  Mark 

Shadrock has worked for the Respondent as a fitter at several 
Texas locations for about 4 years prior to the strike in 1994 and 

was working at the Koch jobsite in February.  He testified that 
on the evening February 15 Green conducted a safety meeting 
for the employees working at both jobsites at a bar called 
Lou™s.  During the meeting, at
 which 10 to 15 employees were 
present, there was a discussion 
about the contract negotiations 
and Green said that Grinnell had made its final offer to the 
Union and it was up to the Union to accept it or not.  He also 
said that if there was a strike, ﬁtheir trucks were going to roll 
the next morning with us or wi
thout us.ﬂ  Employee Mike Mu-
noz asked, ﬁdoes this mean we™r
e fired if we go on strike?ﬂ  
Green responded, ﬁyes, that™s what
 it means.ﬂ  He also said the 
Company would hire replacements
 and did not have to hire 
them back after the strike ended.  Shadrock did not recall any of 
the safety matters discussed at the meeting but remembered that 
Green passed out safety t-shirts.  Gerald Byrom has worked for 
the Respondent as a fitter and as
 a foreman on and off for about 
10 years since 1973.  He was present at Lou™s for the safety 

meeting with Green on February 15 which 15 to 20 employees 
attended.  Green discussed safe
ty matters for about 45 minutes 
and then said if they weren™t in their trucks the day after the 

strike, they would be replaced.  
Munoz asked if this meant they would be fired and Green said, ﬁt
hat™s exactly what I mean.ﬂ   
Dwight Green testified that he was in Corpus Christi on a 
weekly basis during January 
through March supervising two 
jobsites in the area.  During the week ending February 25, he 
conducted a 10 to 15-minute safety meeting at the Koch jobsite 
in the lunch area.  Later that evening, he met the men at Lou™s 
bar to distribute safety T-shirts, which are awarded on a quar-
terly basis if there have been no accidents.  He arrived around 6 
or 6:30 p.m. and gave out a T-shirt to each of the men present.  
After some discussion, Shadrock
 asked what was going to hap-
pen with the contract.  Green responded that he did not know, 

that Grinnell had put an offer on the table and he had heard that 
the Union was not going to negotiate with Grinnell until it had 
settled with other contractors.  He
 said nothing else to Shadrock 
and nobody else asked him any que
stions and he specifically 
remembered that Mike Munoz di
d not ask him any questions.  
He testified that he did not say 
that Grinnell had made a ﬁfinal 
offer,ﬂ there was no mention of replacement workers during the 
conversation and he did not say that employees would be fired 
if they went on strike.  Munoz 
testified that he has been em-
ployed by the Respondent for 6 years and is currently a fore-

man.  He was a fitter before the strike which he participated in 
until June when he returned to work.  He testified that he and 
other employees met with Green at Lou™s bar in February and 
that Green handed out T-shirts.  He said there was no discus-
sion of contract negotiations, that he did not remember Green 
saying anything about that subject, and that he did not ask 
Green any questions.  Cliff Thomps
on testified that he has been 
employed by the Respondent since 1991 and is currently a 

foreman.  He worked at the Koch jobsite during 1994 and re-
membered attending a get-together at Lou™s in mid-February 
with Green and employees from both jobsites.  They drank 
some beers and Green gave out T-shirts.  During a discussion, 
someone, probably Shadrock, asked Green about the status of 
the contract.  Green said, ﬁwe™
ve got a good package put to-
gether and its on the table and th
ey™re looking at it.ﬂ  He did not 
recall Green saying anything more or any further conversation 
relating to the contract.  He did not remember Munoz asking 
any questions,or Green saying
 anything about replacement 
workers or that employees would be fired if they didn™t cross 
the picket line.   
Analysis and Conclusions 
This is strictly a matter of credibility.  The General Counsel 
has the burden of proof to estab
lish this allegation and I find 
that it is not supported by a preponderance of the credible evi-
dence.  Although the testimony of Shadrock and Byrom is con-
sistent, as it relates to Green™s 
saying strikers would be fired, 
their testimony as a whole was 
unconvincing.  First, it seems 
unlikely that Green would hold a safety meeting after work 
hours in a bar rather than at a jo
bsite.  Neither of
 these witness 
was able to recall a single safety issue that was discussed al-

though, according to Byrom, the safety portion of the meeting 

lasted for 45 minutes.  Byrom™s version of how the alleged 
unlawful statement came about was 
totally lacking in detail or 
context and I do not credit it.  Finally, both witnesses claimed 
that a written statement of what Green had said was prepared, 
signed by most of those present 
and sent to the Union, but no 
such writing was produced at the hearing.  Green credibly testi-
fied to being asked about the co
ntract negotiations while meet-
ing with the employees gathered at Lou™s and telling them what 

little he knew about them.  He also credibly denied discussing 
what would happen in the event of a strike or answering a ques-
tion by Munoz on that subject.  His denial is supported by the 
testimony of Munoz and Thomps
on.  While both are former 
members of the Union who went on strike and eventually re-
turned to work for the Responde
nt and are currently employed 
as foremen, I do not find those facts are sufficient to undermine their otherwise credible testimony.  Nor does the fact that their 
recollections of certain of the details of the meeting at Lou™s 
differ from that of Green and each other (Munoz heard no men-
tion of a contract offer and Thompson said Green was present 
for 3 hours).  I shall recommend that this allegation be dis-
missed. 
B.  Alleged Statements by Phillip Black 
The complaint alleges that on or about March 10 Supervisor 
Phillip Black in a telephone conversation told an employee that 
the Respondent intended to go nonunion and that the employee 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600had to resign from the Union if he wanted to continue his em-
ployment with it. 
Gerald Byrom testified that, 
on March 10, Black ,whom he 
had grown up with and known for many years but now lives in 
Maryland, telephoned hi
m at his home in San Antonio, Texas.  
They discussed what was going on 
and Black said that Grinnell had come up with a deal to replace the Union™s retirement fund 
with a 401(k) plan.  Black said that, in order to stay with Grin-
nell, Byrom would have to drop 
his membership in and send his 
card back to the Union.  He also said that Grinnell had some 
money set aside with which to fight the Union. With the excep-
tion of some conversation about the medical condition of 
Black™s wife, that was the extent of Byrom™s testimony as to 
what was said during this call. 
Black testified that he and Byrom had grown up together and 
worked together in Texas and that they were close friends.  He 
said that he and his wife and th
e Byroms had always celebrated 
their wedding anniversaries toge
ther and that his wife had 
placed a call to the Byroms to wish them a happy anniversary.  
His telephone bill showed it to ha
ve been on March 7.  After 
their wives exchanged greetings 
and discussed his wife™s medi-
cal condition, he spoke with Byrom for 3 to 5 minutes.  After 
exchanging anniversary greetings
 and discussing family mat-
ters, Byrom asked if negotiations were going on and Black said 
that they were.  Byrom said that he wanted and needed to work 
and spoke about his medical condition and whether Grinnell™s 
insurance would cover him if he 
kept working or if there was a 
strike.  Black said that he did not initiate any discussion about 
the contract negotiations, did no
t remember talking about re-
tirement plans or say that Grinnell had set aside money to fight 
the Union.  He said that he did not tell Byrom that in order to 
work during a strike he had to drop his union card or suggest 
that he should resign from the Union.  Black stated that he had 
attended a meeting on March 1 in which District Manager Chet 
Tucker had informed him that the negotiations were going on 
and they were trying to get a contract.  Tucker had said that if 

there was a strike everyone had the right to work and if em-
ployees had any questions they should direct them to him, but 
that he did not say anything about employees resigning from 
the Union in order to work during a strike.  On March 3, he was given a document by Tucker that described what supervisors 
could and could not say if asked questions. 
Analysis and Conclusions 
This is also a matter of credibility.  Byrom™s testimony about 
his telephone conversation with 
Black was even more cryptic 
and less credible than his description of what occurred in the 
meeting with Green.  His testim
ony does not establish that 
Black said that Grinnell intended to go nonunion.  Black was a 
believable witness.  I credit his testimony that Byrom raised the 
subject of the contract negotia
tions and his concern about the 
effect of a strike on his health insurance.  I also credit his testi-
mony that he did not say that Byrom had to resign from the 
Union in order to continue to work for the Respondent.  I shall 
recommend that this allegation be dismissed. 
C.  Alleged Threats 
by Gary McDuffee Jr. 
The complaint alleges that in March 1994 Supervisor Gary 
McDuffee Jr. told an employee he was a troublemaker and that 
he would be laid off for pushing a grievance concerning travel 
pay and that if employees refused to cross a picket line they 
would lose their jobs. 
Christopher Cooper worked for the Respondent as an ap-
prentice from 1989 until he was laid off in March 1994.  Coo-
per testified that in February he
 had a dispute with his supervi-
sor Gary McDuffee Jr. over subsistence pay that Cooper was 
due when he was travelling 50 miles a day to meet a company 
truck which took him to the jobsite where he was working.  
After receiving a paycheck and 
realizing the subsistence pay 
had not been included, Cooper spoke to McDuffee two or three 
times about it.  On the last occasion, in a pump room at the 
Acustar jobsite in Huntsville, Alabama, Cooper demanded that 
he be paid.  McDuffee told him that he would lay him off and 
then said that he would sent Cooper to McDuffee™s father who 
was also a supervisor in Birmingham, Alabama, and let him lay 
off Cooper.  At that point, Cooper telephoned McDuffee™s fa-ther who said to work it out with his son.  Cooper told McDuf-

fee what his father had said and McDuffee told him he did not 
need any troublemakers in Huntsville.  Thereafter, Cooper filed 
a grievance over the subsistenc
e pay and it was paid before it 
got to the first step of the grieva
nce procedure.  He testified that 
when McDuffee handed him an envelope with about $100 in 
payment of the grievance at a jobsite in Hazel Green, Alabama, 
McDuffee was red in the face and shaking with anger.  Cooper 
also testified that in mid-Ma
rch during a conversation about 
contract negotiations at the Hazel Green jobsite McDuffee told 
employees that Grinnell wasn™t 
bluffing and that if they didn™t 
cross the picket line they wouldn™t have jobs. 
Myron Mann had worked for the Respondent from July 1988 
and was a foreman in March 1994.  He testified that in March 
he was present at a conversation 
in the pump room at the Acus-tar jobsite in which Cooper aske
d for subsistence pay for previ-

ous weeks and McDuffee told him not to push it or he would 
lay him off or have his dad lay 
him off.  Mann testified that 
during March at the Hazel Green jobsite, after McDuffee had 
been to a superintendent™s m
eeting and was asked about the contract negotiations, McDuffee sa
id that the Union would not 
negotiate with Grinnell and that
 anyone who would not cross 
the picket line ﬁwill not have a jobﬂ after the strike was over.  
During the same conversation Mc
Duffee also said they ﬁmayﬂ 
not have a job. 
McDuffee, the supervisor in Huntsville, testified that in 
January he needed additional fitters due to the workload and 
got two from Birmingham, Cooper and Sam Muncher.  Ini-
tially, Cooper rode to Huntsville in a company truck with 
Muncher and, later, with Foreman Phil Whittle and was not 
entitled to subsistence pay.  Af
ter Whittle retired, Cooper drove 
his vehicle about 60 miles a day 
to meet and ride with Myron 
Mann in a company truck.  Under the contract, Cooper was 
entitled to subsistence pay of 
$10.50 per day since he had to 
travel over 40 miles in his own ve
hicle.  On March 28, he re-
ceived a grievance from the Union based on failure to provide 
Cooper subsistence pay for the 2 
weeks he had been riding with 
Mann.  McDuffee said he conferred by telephone with his su-
pervisor Bobby McArthur in At
lanta and was told to pay Coo-
per the subsistence pay immediately.  After talking with 

McArthur, he went to the Hazel Green jobsite on April 1 and 
paid Cooper out of his own pocke
t so he could get his money 
right away.  He apologized to C
ooper but said that should have 
come to him first with his problem.  McDuffee denied that 
Cooper had ever spoken to him about the subsistence pay be-
fore the grievance was filed or th
at he told him not to push it.  
He denied telling Cooper he was a troublemaker or telling him 

he would lay him off for pushing the grievance.  McDuffee said 
 GRINNELL FIRE SYSTEMS, INC. 601that after he talked with Cooper they went back to where Mann 
was working and Mann asked if
 he knew anything about the 
negotiations.  He responded that if the negotiations fell through 
Grinnell would do business as 
usual and would 
hire replace-ment workers.  He did not say th
at Grinnell wasn™t bluffing or 
that if employees did not cross the picket line they would not 
have jobs.  
Analysis and Conclusions 
Based on their demeanor while testifying and the content of 
their testimony, I credit Cooper who was a believable and con-
vincing witness over McDuffee who was just the opposite.  
McDuffee appeared ill-at-ease throughout his testimony and his 
claim that Cooper had never raised the subject of the sub-
sisitence pay with him before th
e grievance was filed, although 
they had talked at the jobsite 
two or three times a week, was 
simply not believable.  Cooper™s testimony was corroborated by 
that of Mann who was also a more credible witness than 
McDuffee.
9  McDuffee™s father, Gary McDuffee Sr., said that 
he did not recall talking to Cooper about subsistence pay and 
telling him to work it out with his son, but that ﬁit could have 
happened.ﬂ  He did recall disc
ussing the matter with his son 
and telling him ﬁto get it worked out.ﬂ  I find that McDuffee™s 
telling Cooper he didn™t want troublemakers working for him 
and threatening to lay him off for trying to obtain benefits pro-
vided in the collective-bargaining agreement was coercive and 
violated Section 8(a)(1).  
W. F. Bolin Co
., 311 NLRB 1118, 
1122 (1993).  I also find his telling employees that they would 

not have a job if they did not cross the picket line was coercive 
and a violation of Section 8(a)(1).  
Vincent et Vincent of Allen-
town Mall,
 259 NLRB 1025, 1026 (1981). 
D.  Alleged Statements
 by William Frederick 
The complaint alleges that on March 21 Supervisor William 
Frederick told an employee that
 the Respondent needed to get rid of the Union. 
James Remy had worked for the Respondent as a fitter and 
as a foreman in Spokane, Washington, since 1992, but was no 

longer employed by it at the time of the hearing.  On March 21, 
he went to the fabrication shop 
to pick up material and report 
on the job he had finished.  As he was talking with Supervisor 
Wayne Gordon, Supervisor William Frederick asked him to 
stop in his office.  While speaking with Frederick, Remy asked 
if he had heard how the contract negotiations were going and 
Frederick asked what he had heard.  Remy said that he had not 
heard much other than negotiations were still going on.  During 
their conversation Frederick told him, ﬁwe just need to get rid 
of this fucking Union.ﬂ  Frederick also said that the Union 
wasn™t representing the men fairly and that Grinnell had better 
benefit and wage packages than what the Union was offering.  
He gave Remy a packet of documents which he took into 
Gordon™s office to review.  The documents included descrip-
tions of the Tyco health plan as
 well as instructions concerning 
the hiring of replacement workers and how to resign from the 
Union.  He said he found the documents to be ﬁscaryﬂ and 
spoke to Gordon about them.  Gordon said that he had been to a 
                                                          
 9 Mann candidly admitted that he did not get along with McDuffee 
who he felt tried to intimidate him.
  I do not find Mann™s testimony that 
McDuffee said that employees who di
d not cross the picket line ﬁwould 
notﬂ have a job and another time th
at they ﬁmay notﬂ have a job de-
tracts from his credibility.  People often say that same thing more than 
once in different terms in the same conversation. 
meeting in Texas and was told he had to resign from the Union 
to keep his job as construction manager and that during a strike 
anyone who wanted to work for Grinnell would have to resign 

from the Union.  After returning the documents to Frederick, 
Remy went back to work and told his coworkers what Freder-
ick and Gordon had said.  After work that evening, he reported 
what Frederick had said to a Union business agent and at his 
request sent the Union a letter recounting the conversation.  The 
letter was attached to the affidavit he gave the Board which was 
produced for the Respondent™s counsel at the hearing. 
Frederick testified that he has been employed by the Re-
spondent for over 20 years and wa
s a district general manager 
in Spokane in March 1994.  He testified that Remy came into 

the fabrication shop where he had his office rarely and that he 
had no recollection of talking to
 Remy about contract negotia-
tions in March 1994.  He denied telling Remy that Grinnell  had 

to get rid of the Union or that it was not fairly representing 
employees.  He also denied gi
ving Remy any information con-
cerning benefits or showing him a copy of the Red Book, which 

the Respondent distributed to 
its supervisors and contained 
guidelines to be followed in the event of a strike. 
Analysis and Conclusions  
I credit the specific, detailed testimony of Remy about his 
conversation with Frederick over th
e latter™s denials.  It appears 
that Frederick was concerned ab
out possible repercussions for having shown Remy materials he
 was supposed to have kept 
confidential.  However, even crediting Remy, I find Frederick™s 
remarks were not unlawful.  The 
Board considers the totality of 
the relevant circumstances in evaluating the lawfulness of an 
employer™s statements.  
Mediplex of Danbury
, 314 NLRB 470, 
471 (1994).  I find that Frederick™s statement which was not 

accompanied by any threats or promises was a lawful expres-
sion of opinion that Grinnell was better off without the Union.  
See 
Cleveland Sales Co
., 292 NLRB 1151, 1156 (1989), and 
Thomas Industries
, 255 NLRB 646 (1981).  Even considering 
that Frederick™s statement was followed by his allowing Remy 
to read through the Red Book, which contained material Remy 
found ﬁscary,ﬂ I do not believe that it was an attempt to under-
mine support for the Union by getting Remy to resign his 
membership or that it was coercive.  I shall recommend that 
this allegation be dismissed.  
I am unable to find any evidence 
in the record to support the complaint allegations that Frederick 
and Gordon made unlawful statemen
ts to employees on June 18 
at Post Falls, Idaho, and those 
allegations should also be dis-
missed. 
E.  Alleged Statements by Tom Von Cannon 
It is alleged that on April 13 and 14 Supervisor Tom Von 
Cannon told employees they had to resign from the Union in 
order to continue their employment with the Respondent. 
Roy Hale had worked for the Respondent since 1989.  On 
the evening of April 13, as he and other employees were pre-
paring to go to work at jobsites 
in the Richmond, Virginia, area, 
they learned from a union hotline th
at it was on strike against 
the Respondent.  Hale, Steve Goad, and Jerry Greenwood drove 
to the Respondent™s Richmond office to talk with their supervi-
sor Tom Von Cannon.  When they entered the office Von Can-

non was on the telephone.  He finished the call and asked what 
he could do for them. Greenwood asked about the strike and 

Von Cannon said that he had just learned about it.  Von Cannon 
asked what they were going to do, were they going to resign 
from the Union and continue to work or go on strike, and said 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602that he needed to know.  Von Cannon told them that he had 
already resigned from the Union and had posted a copy of his 
resignation letter on a bulletin board which they could use as a 
guideline to prepare resignation letter
s.  He gave them copies of 
his resignation letter.  When they
 indicated that they were un-
decided, Von Cannon said that Grinnell would protect them and 
he had checked into it and that it would only cost them $14 to 
be reinstated with the Union if the strike ended.  He said that if 
they wanted to remain employees of Grinnell and work the 
following Monday, they had to have their resignations in by 
4:30 p.m. on Friday, April 15.  Ha
le testified that he left the 
office, went to the jobsite to co
llect his belongings and went to 
his home near Roanoke.  On Friday morning, Von Cannon 
telephoned him at his home to ask what he was going to do.  He gave Hale a number to use to 
fax his resignation to the Union 
and called back a short time later with a corrected number.  
Von Cannon called back later in the day to ask if everyone had 
submitted their resignations and said they had to do so by 4:30 
p.m. or they would no longer be 
employees of Grinnell.  Hale 
faxed a letter of resignation to 
the Union that day but reconsid-
ered over the weekend and decided 
to join the strike.  He drove 
to Richmond on Monday and turned in his truck. 
Hubert Mills also worked for the Respondent in Virginia un-der the supervision of Von Cannon.
  He testified that he was working on a job near his home in the Roanoke area on April 
14 when he learned about the stri
ke.  The following day, he was 
told by his wife that Von Cannon had telephoned and said that 
he should ﬁkeep on working, that Grinnell had resigned his card.ﬂ  He also got a call from Von Cannon who said ﬁI needed 
to resign my card, that it needed to be in by 4:30 p.m.ﬂ  He said 
that he wrote out and faxed a letter
 of resignation to the Union.  
He got the wording from a letter that Von Cannon had provided 
to Mills™ cousin Jerry Greenwo
od to use as a guideline. 
Von Cannon testified that he is currently employed by the 
Respondent in the sales and service area and had previously 
been a construction manager in its Richmond office for about 
10 years.  He had been a member of the Union but resigned his 
membership on March 27.  He said
 that he first learned of the 
strike when Hale and other empl
oyees came to his office on the 

morning of April 13 and told him the had heard about it from a 
union hotline.  They asked him what he was going to do.  He 
told them he had already decide
d to remain with Grinnell and 
that he had sent resignation letter
 to the Union and the U.A. and 
posted copies in the office.  He was asked how to go about 
resigning and he referred them to the posted copies of his let-
ters.  He told them they could copy the letter but had to use 
their own pencil and paper.  He 
denied telling them that they had to resign from the Union in order to continue to work for 

Grinnell.  He said that he di
d discuss whether they could con-
tinue to work with Grinnell and that he told them he wanted 
them to stay.  They discussed th
e possibility of being fined if 
they continued to work and remained in the Union.  In the dis-

cussion, Von Cannon told them how to go about resigning and 
referred them to his posted letter.  He testified that he tele-
phoned Hale at his home on Friday afternoon.  Hale said that he 
had written a resignation letter and requested the Union™s fax 
number.  Von Cannon gave him th
e number and asked if he had 
heard from any of the other employees.  He called Hale back 
with a corrected fax number but had no further discussion.  On 
the following Monday, Hale and ot
hers came to the shop to turn 
in their trucks.  Von Cannon was not asked about any coversa-
tions with Hubert Mills. 
Analysis and Conclusions 
Based on their demeanor while testifying and the content of 
their testimony, I credit Hale and Mills over Von Cannon.  
Their testimony establishes that on two separate occasions Von 
Cannon told employees that in order to continue working for 
the Respondent during the strike they had to resign from the 
Union.  The evidence shows that Von Cannon provided copies 
of his resignation letters to Hale and Greenwood to be used as a 
guideline for them and other employees in drafting resignations 
from the Union.  Greenwood, in turn, provided a photocopy to 
Mills who still had it and produced it 
at the hearing.  I find this 
completely undermines Von Cannon™s 
credibility as he testified 
that had not given anyone copies of his letters or allowed them 
to be copied except by hand.  Consequently, I did not believe 
his testimony that his remarks about resigning were made only 
in answer to employees™ questions about what they could do to 
avoid being fined by the Union.  Moreover, the fact that Von 
Cannon gave both Hale and Mill
s a deadline of 4:30 p.m. on 
Friday, April 15, by which to have their resignations in to the 
Union if they wanted to work on Monday and called both on 
that date to make sure that they met the deadline indicates that 
resignation was a prerequisite to their continuing with the Re-
spondent.  The fact that Hale testified that he knew that whether 
or not he should resign from the Union was his choice does not 
exonerate the Respondent.  The Board uses an objective stan-
dard in evaluating such statements and the employees™ subjec-
tive reactions are irrelevant.  E.g., 
Maremont Corp
., 294 NLRB 11 (1989); Emerson Electric Co
., 247 NLRB 1365 (1980).  The Respondent violated Section 8(a)(1) by Von Cannon™s telling 
employees that they had to resign from the Union in order to 
continue working for it.  
Becker™s Glass Shop
, 285 NLRB 789, 794 (1987). F.  Alleged Statements by Joe Christenbury 
Charles Turnage testified that 
he worked for the Respondent 
in North Carolina since 1988.  On April 13, after he learned 
about the strike, he and other employees on his crew returned to 
the Grinnell office in Fayetteville to turn in his equipment.  
There were several other employees present who filling out 
resignation forms provided by the company secretary and fax-
ing them to the Union.  Supervisor Douglas Barnes asked Tur-
nage and another employee what they were going to do.  Tur-
nage said he had not made up hi
s mind and Barnes said to let 
him know by Monday.  As he wa
s leaving, Foreman Greg Les-
lie told him to call District Ma
nager Joe Christenbury to find 
out what to do.  On the morning of April 14, he called Chris-
tenbury at his office in Charlotte and asked what he should do 
because he needed to work.  Chistenbury indicated that he was 
familiar with the ﬁday workﬂ Turnage was doing and told him 
that he would have to resign from the Union in order to come 
back to work, specifically, ﬁt
hey hoped to see me Monday, but 
if I did not resign, I would not have a job Monday.ﬂ  They dis-
cussed the fact that the Union could fine him if he worked dur-
ing the strike and Christenbury told him it was up to him to 
decide whether or not to resign.  Christenbury also told him that 
if he were to resign he could 
become a foreman and get a com-
pany truck and answered questions concerning the benefits the 

Respondent would provide if he returned to work.  Turnage did 
not resign and stayed on strike. 
Christenbury testified that he talked by telephone with ap-
proximately a dozen employees concerning the strike during 
the first few days but that he did not remember speaking with 
 GRINNELL FIRE SYSTEMS, INC. 603Turnage.  He said that he wa
s familiar with the Respondent™s 
Red Book policies concerning what supervisors could and 
could not do during the strike and that he did not make any 
promises to anyone and did not tell anyone that he had to resign 
from the Union in order to keep his job with Grinnell.   
Analysis and Conclusions 
I found Turnage™s detailed testimony concerning how he 
came to speak with Christenbury and what was said during 
their conversation to be more credible than Christenbury™s lack 
of recollection as to whether th
e conversation ever occurred.  I 
find that Christenbury told Turnage he had to resign from the 
Union in order to continue to work for the Respondent and 
promised him additional benefits 
if he did so in violation of 
Section 8(a)(1). 
G.  Employment Questionnaire 
The complaint alleges that, between October 1993 and April 
1994, the Respondent maintained a form which unlawfully 
queried applicants regarding thei
r union status and sympathies.  
The Respondent does not dispute that the questions ﬁHave you 
ever belonged to a union?ﬂ and ﬁWhat are your feelings in re-
gards to joining a union?ﬂ contained on the form are unlawful 
but contends that it was never us
ed as a basis for selecting or 
rejecting applicants all of whom
 were referred to it for em-
ployment by the Union and that it constitutes a de minimus 
technical violation of the Act. 
 The only testimony about it was 
from Larry Claggett, who worked for the Respondent as a con-

struction superintendent in 
Oklahoma beginning on 1990 until 
March 1994 when he was required
 to choose between continu-ing in supervision or remaining a member of the Union and 
opted for the latter.  He testified 
that while a supervisor he used 
the form in interviewing applicants for employment as appren-
tices and he asked the above-quo
ted questions of everybody he 
interviewed.  He said that there was never a situation where he 

did not hire someone because 
of negative answers to those 
questions or where the Union rejected an applicant to its ap-
prentice program.  In his brief, counsel for the General Counsel 
acknowledges that the only use of
 the questionnaire established in the record was ﬁbenignﬂ and that its use has been discontin-
ued, but requests that a viol
ation be found because over the 
years the damage has been done.  In the absence of any evi-

dence that the questionnaire wa
s ever used for an improper 
purpose, I find under the circumstances there is nothing to be 
gained by finding a violation.  
I shall recommend that this alle-
gation be dismissed. 
H.  Alleged Retaliatory Lawsuit 
During the hearing, this matter was consolidated with a new 
unfair labor practice complaint alleging that the Respondent 
had violated Section 8(a)(1) by
 filing and prosecuting a lawsuit 
seeking, inter alia, declarator
y and injunctive relief and dam-
ages against the Union and the U.
A., in the united district court 
for the district of Maryland.  The complaint in that action con-

tains seven counts, the first four of which allege, inter alia, that 
the defendants have violated federal antitrust and labor statutes 
by engaging in a conspiracy against the Respondent and by 
denying it the opportunity to participate in targeting and by 
conducting an unlawful strike agai
nst it.  Counts v, vi, and vii 
allege that the defendants™ actions have also violated state laws 

prohibiting tortious interference 
with contracts and prospective 
business relations and defamati
on.  The unfair labor practice 
complaint alleges that the Federal court lawsuit was filed and 
maintained in retaliation against activity protected by the Act.  

It alleges that counts v, vi, and 
vii of the Federal court lawsuit are baseless.  The General Counsel contends that further prose-

cution of these counts should be enjoined under the United 
States Supreme Court™s holding in Bill Johnson™s Restaurants 
v. NLRB
, 461 U.S. 731 (1983), that the prosecution of an im-
properly motivated suit lacking a reasonable basis constitutes a 
violation of the Act that may be enjoined by the Board.  He also 
asserts that, should any or all of the first four counts be finally 
adjudicated as lacking in merit or
 withdrawn, that part of the Federal lawsuit, too, should be found be retaliatory and baseless 

and violative of Section 8(a)(1). 
 As yet, there has been no final 
adjudication or withdrawal of 
any part of the Federal court 
lawsuit.  Consequently, under 
Bill Johnson™s, a ruling on the unfair labor practice complaint concerning counts i through iv, 

which are not alleged to be base
less, must be stayed pending a 
resolution in the Federal court action.  See 
Dahl Fish Co., 279 NLRB 1084, 1105 (1986). 
As for counts v, vi, and vii, the Respondent argues that the 
lawsuit must be considered as a whole as they are inextricably 
intertwined with the other counts and that, if those counts are 
not clearly baseless, the Board cannot enjoin any part of the 
suit.  In similar circumstances, the Board has enjoined an em-
ployer from prosecuting specific portions of a lawsuit found to 
be preempted by Federal labor law while deferring action on 
others that were not and as to which there existed genuine is-
sues of fact and interpretations of
 state law to be resolved.  See 
Manno Electric, 321 NLRB 278 (1996).  Although 
Bill John-son™s involved a state court lawsuit,
 its rationale would appear 
to apply to the present Federal court action.  See 
Diamond 
Walnut Growers, 312 NLRB 61, 69 (1993), and 
Electrical 
Workers IBEW Local 532 (Brink Construction)
, 291 NLRB 
437, 442 (1988).  In 
Bill Johnson™s
, the Court held that, in mak-
ing a prejudgment evaluation as to whether the lawsuit has a 

reasonable basis, the Board is not limited to a review of the 
pleadings, but if there is a genuine issue of material fact that 

turns on credibility of witnesses or the proper inferences to 
drawn from undisputed facts, it 
cannot be concluded that the 
suit should be enjoined.  The Court left it to the Board™s discre-

tion as to how it should go about determining whether there is a 
genuine issue of fact but it also 
suggested that a procedure simi-
lar to that employed in Federal civil practice concerning Mo-
tions for Summary Judgment might be employed when appro-
priate.  Given the national scope of the strike and the volumi-
nous evidentiary record that had 
already been developed, that 
procedure seemed particularly appropriate and was applied 

here. In the case of the Respondent™s claims of tortious interfer-
ence based on the Union™s nationw
ide strike, its claims would 
not be subject to Federal pree
mption if they were based on 
actions that involved violence.  
Mine Workers v. Gibbs
, 383 
U.S. 715 (1966); United Construction Workers v. Laburnum Construction Corp
., 347 U.S. 656 (1954).  The Respondent has 
submitted a number of uncontradicted affidavits attesting to 

acts of violence and vandalism al
legedly arising from actions of 
strikers.  While none is sufficient 
to establish or to raise a genu-
ine issue of fact on the claim that the Union was responsible for 
the acts of vandalism by unidentified perpetrators or the inci-
dents involving alleged threats a
nd violence by union members 
away from union sponsored picket lines, they do describe al-
leged incidents of violence and intimidation occurring at picket 
lines established by the Union during the strike.  The affidavit 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604of Elaine Keeler describes an incident in which pickets at the 
Grinnell office in Toledo, Ohio, surrounded the vehicle in 
which she and her 2-year-old son were riding, blocked its 
egress from the parking lot and beat on the vehicle with their 
signs.  It alleges that at othe
r times pickets have photographed 
and written down the license plate numbers of employees and 

others entering the office.  The 
affidavit of Bob Craig describes 
a threat of injury and the brandishing of a knife to him by a 
union member picketing at the Grinnell office in Toledo and an 
incident in which pickets threw rocks at two employees and 
their truck, striking one in the face.  The affidavit of Jim 
Schwander describes an incident
 at a Grinnell jobsite in Wil-
mington, Delaware, in which pickets prevented delivery trucks 
and a train from entering.  These 
affidavits, if substantiated, 
would establish violent and in
timidating picket line activity 
which is not protected by the Ac
t, i.e., blocking an employee™s 
egress from the Employer™s facility, 
Carpenters (Reeves, Inc.)
, 281 NLRB 493 fn. 3 (1986), throwing objects at vehicles and 
their occupants, 
Lumber Workers Local 3171 (Louisiana-
Pacific)
, 274 NLRB 809, 814 (1985), brandishing a weapon, 
Railway Carmen Local 543 (North American Car Corp.)
, 248 NLRB 285 (1980), and photographing individuals and copying 
license plate numbers, 
Plastic Workers Local 18 (Grede Plas-
tics), 235 NLRB 363, 383 (1978).  Where a union authorizes a picket line it must maintain control over the picketing or bear 
responsibility for misconduct that occurs there.  See 
Boilermak-
ers, Local 696 (Kargard Co.)
, 196 NLRB 645, 647Œ648 (1972).  
Whether or not the Union was aw
are of such picket line mis-
conduct, failed to act to preven
t it, and, thus, bears responsibil-
ity for it, present issues of fact that cannot be resolved in this 
proceeding.  The defamation count of the Respondent™s suit is 
not preempted if defamatory statements attributable to the de-
fendants were malicious 
and caused it damage.  Linn v. Plant 
Guard Workers, 383 U.S. 53 (1966).  Malice is to be deter-
mined in accordance with the rule adopted 
in New York Times 
v. Sullivan, 376 U.S. 254 (1964), which requires a showing that 
the statements were false and uttered with knowledge of their 
falsity or with reckless disregard 
of whether they were true or 
false.  In the Respondent™s laws
uit there are numerous claims of 
damage caused by statements circulated by the defendants 
through a nationwide direct mail cam
paign.  It asserts that the 
statements falsely accused it of
 using inadequately trained or 
unskilled workers to perform its work during the strike which 
resulted in substandard and danger
ous installations.  An affida-
vit by Grinnell official Michael Buchanan asserts that its re-
placement workers were fully trained and properly supervised 
and deposition testimony of Union Trustee Preuett acknowl-
edges that there were several areas where, during the strike, 
Grinnell was performing work with union fitters from other 
local unions with jurisdiction in t
hose areas.  This alone raises a 
genuine issue of fact on the ques
tion of malice that can only be 
resolved in the Federal lawsuit. 
3.  Section 8(a)(3) and (1) 
A.  Layoff of Christopher Cooper 
As discussed above, in March,
 Supervisor Gary McDuffee 
unlawfully coerced Christopher
 Cooper by calling him a trou-
blemaker and threatened to lay him off because he insisted that 
he receive subsistence pay due him under the collective-

bargaining agreement. On April 8, a week after Cooper was 
paid the money he was due in settlement of his subsistence pay 
grievance, McDuffee informed him that he was being laid off.  
Cooper asked why and was told to read the form he was given 

which said it was due to lack of work.  Cooper testified that the 
Hazel Green job on which he was working at the time had not 
been completed and as far as he knew there was plenty of work.  
The complaint alleges that Cooper™s layoff was discriminatory 
and unlawful.  The Respondent contends that Cooper was law-
fully laid off due to lack of work. 
Analysis and Conclusions 
In cases where an employer™s motivation for taking certain 
actions is in issue, those actions must be analyzed in accor-
dance with the test outlined by the Board in 
Wright Line, 251 
NLRB 1083 (1980) enfd. 662 F.2d 800 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved 
in NLRB v. Transporta-
tion Management Corp., 462 U.S. 393 (1983).  This true even 
where the alleged reasons for its actions are found to be pretex-
tual.  
Bridgeway Oldsmobile
, 281 NLRB 1246 fn. 2 (1986); 
Jefferson Electric Co
., 271 NLRB 1089, 1090 (1984).  Under 
Wright Line, the General Counsel must make a prima facie 
showing sufficient to support the inference that protected activ-ity was a motivating factor in the employer™s decision.  Once 

that has been done, the burden shifts to the employer to estab-
lish that it would have taken th
e same action even in the ab-
sence of protected activity. 
I find that the General Counsel
 has made out a prima facie 
case that Cooper was laid off because of protected activity on 
his part.  Cooper™s availing himsel
f of rights under the collec-
tive-bargaining agreement was prot
ected activity under the Act.  
E.g., 
NLRB v. City Disposal Systems
, 465 U.S. 822 (1984); Interboro Contractors, 157 NLRB 1295, 1298 (1966).  McDuf-
fee had knowledge of Cooper™s protected activity because he 
was directly involved in the resolution of Cooper™s grievance 
over the subsistence pay.  He 
also demonstrated animus by 
initially refusing to grant Cooper™s request for compliance with 

the contract, even though he a
pparently did not dispute that 
Cooper was entitled to the subsistence pay, and by his coercive 
statements and threats which violated Section 8(a)(1).  The 

timing of an action can be persuasive evidence of its motiva-
tion.  Limestone Apparel Corp., 255 NLRB 722, 736 (1981).  
Cooper™s layoff came shortly af
ter McDuffee™s threat to lay 
him off and within a week of his payment of the disputed 
amount.  Finally, the strongest evidence of the motivation in-
volved here is in the words of McDuffee who threatened Coo-
per with a layoff if he persisted 
in his claim for the subsistence pay. 
I also find that the Respondent has not established that it would have taken the same action even in the absence of pro-
tected activity on Cooper™s part
.  The Respondent relies on the 
testimony of McDuffee that there was not enough work and 
that he did not want to lay off someone who had been hired in 
Huntsville instead of Cooper who had come from Birmingham.  
I did not believe him.  First, the evidence shows that McDuffee 
retained apprentice Shannon Carroll when he laid off Cooper.  
Carroll, like Cooper, originally worked in Birmingham where 
he resided and had come to work in Huntsville only a couple of 
weeks before, while Cooper had been working there since 
January.  McDuffee also claimed th
at he kept Carroll instead of 
Cooper because he did not have 
to pay him subsistence pay and 
because Carroll was a better employee.  The only reason Car-
roll was not entitled to subsistence pay for commuting from 
Birmingham was that he was riding in a company truck with 
Foreman Sam Muncher, with w
hom he was working, while 
Cooper would have had to drive 
his own vehicle.  However,  GRINNELL FIRE SYSTEMS, INC. 605this was the same thing that Cooper had done when he first 
started working in Huntsville and rode with Muncher.  McDuf-
fee offered no reasons for his statement that Carroll was more 
qualified than Cooper, who had been working for the Respon-
dent since 1989, and there is nothing in the record to support 
his claim.  As noted above, I did not consider McDuffee to be a 
credible witness and I find that the reasons he gave for laying 
off Cooper were pretexts.  I find 
that he was laid off in retalia-
tion for having insisted on being paid the subsistence pay to 

which he was entitled under the contract.  Accordingly, I find 
that the Respondent violated Section 8(a)(3) and (1) by laying 
off Cooper on April 8.  Lowe Paper Co., 302 NLRB 622 
(1991); Howard Electric Co
., 285 NLRB 911, 913 (1987). 
B.  Alleged Discharge of Strikers 
After the Union™s March 22 stri
ke notice was issued, the Re-
spondent™s president, Boggess, se
nt a letter to all employees 
describing what had occurred duri
ng the contract negotiations 
and summarizing Grinnell™s contract proposal.  The letter also 
states: 
 Believe me when I say that
 Grinnell does not want a 
strike.  Unfortunately, whether 
or not there is a strike is 
out of our control.  If there is a strike, you should know 
that we will exercise our legal right to operate our busi-
ness.  You and other Grinnell 
employees also have a legal 
right to work.  If it is necessary, Grinnell will hire perma-

nent replacements to get our work done.  We owe that to 
our customers and to those employees who want and need 
to work. 
 On March 28, Boggess sent anot
her letter to employees in 
which he referred to the strike notice and stated, inter alia: 
 You have a legal right to work during a strike and no 
one can prevent you from doing so.  If you are a union 
member, however, you may be fined if you cross a picket 
line.  But, you cannot be fine
d if you resign your member-
ship and then cross a picket line.  You should also know 
that if the strike ends and you have resigned, the Union 
cannot prevent you from working for Grinnell, nor for any 
other union contractor so long as you pay your union dues 
where dues are required. 
If some of our employees choose to strike, Grinnell 
will hire permanent replacements to do that work.  If the 
strike ends, permanent replacem
ents have a legal right to 
keep their jobs as long as they choose to do so.  Striking 
employees have a right to retu
rn to work only if Grinnell 
has job openings or if job openings should arise in the fu-

ture.  The Union went out on strike on the night of April 12.  On 
April 13, Boggess sent a letter to 
all employees stating that the 
Respondent and the Union were 
unable to reach 
an agreement and  were at impasse and that 
it was implementing the terms of 
its final offer.  
It also states: 
 We just learned that the Union has called a strike 
against Grinnell.  Although the Union has the right to 
strike, Grinnell has the right to run its business.  Grinnell must do so in order to meet its commitments to its custom-
ers and to keep those customers from going elsewhere.  
We also have an obligation 
to those employees who want 
to work. 
Each of our employees has the right to work and may 
do so even though a strike has been called.  As we told 

you before, if you are a union member and you choose to 
work, you may be fined unless you resign your member-
ship.  If you resign you may not be fined.  Also, if the 
strike ends, you will have the right to continue working for 
Grinnell so long as you pay your dues. 
If some of our employees st
rike, we will hire perma-
nent replacements to perform
 our work.  Permanent re-
placements have the right to 
work even if a strike ends. 
 The complaint alleges that by these statements to employees, 
the Respondent threatened the employment status of its em-
ployees who engaged in the stri
ke in violation of Section 
8(a)(3) and (1). 
The General Counsel contends that under the Board™s deci-
sion in Noel Corp., 315 NLRB 905 (1994), the Respondent effectively terminated any employee who joined the strike by 
telling them that, if they did so, they would be permanently 
replaced at a time when it had not actually hired replacements 
for all potential strikers.  The Respondent contends that the 
statements concerning permanent replacements in Boggess™ 
letters were truthful and lawful e
xpressions of its intent to hire 
replacements should it need to do so in order to operate.  It also 
contends that this allegation is
 untimely and barred by Section 
10 (b) of the Act. 
Analysis and Conclusions 
It was not necessary for these charges to specify the exact 
nature of the violation or the legal theories which might support 
it.  The function of a charge is
 not to give the employer notice 
of a specific claim against it, but to draw ﬁthe Board™s attention 
to a cause for econom
ic disturbance.ﬂ  Redd-I, Inc
., 290 NLRB 1115, 1117 fn. 12 (1988).  In NLRB v. Fant Milling Co
., 360 
U.S. 301, 307Œ308 (1959), the Supreme Court stated that the 
Board™s inquiry is not confined 
ﬁto the specific matters alleged 
in the chargeﬂ and that 
 Once its jurisdiction is invoked the Board must be left 
free to make full inquiry under its broad investigatory 
power in order properly to discharge the duty of protecting 
public rights which Congress has imposed upon it.  There 
can be no justification for confining such an inquiry to the 
precise particularizations of a charge. 
 I find that this allegation is encompassed within the amended 
charges filed by the Union on June 14 and 30.  Both were 
within 6months of the dates the letters were sent and allege, 
inter alia, violations 
of Section 8(a)(1), (3), and (5) of the Act 
by ﬁinforming employees that they will be terminated if they 
engage in a strikeﬂ and ﬁdischarging and/or disciplining em-
ployees for engaging in activities 
protected by Section 7 of the 
Act.ﬂ  It meets the requirement th
at  a ﬁcomplaint allegation be 
related to and arise out of the same situation as the conduct 
alleged to be unlawful in the underlying charge, although it 
need not be limited to the specific violations alleged in the 
charge.ﬂ  
Nickles Bakery of Indiana
, 296 NLRB 927 (1989). 
I also find that the factual situation involved here is suffi-
ciently different from that in 
Noel Corp. as to make it inappli-
cable.  There, the crucial factors were that less than 2 hours 
before the time the strike was scheduled to start a supervisor 
told employees that striking em
ployees would be permanently 
replaced and that the employer had already hired permanent 

replacements when it had not done so.  Unlike Noel Corp. and  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606American Linen Supply Co
10. and Mars Sales & Equipment 
Co.11 on which it is based, here, 
there was no false statement by 
the employer that permanent replacements had been hired when 
in fact they had not.  The statements in Boggess™ prestrike let-
ters that employees are subject to permanent replacement in the 
event of an economic strike did not violate the Act.  See 
Eagle Comtronics, Inc., 263 NLRB 515 (1982).  In the case of his 
letter of April 13, the situation is factually closer to that in 
Chromalloy American Corp
.12 where the Board found no viola-
tion by the employer when it sent employees, who were already 

on strike, a letter telling them if they did not return to work by a 
certain date it would take necessary steps to obtain permanent 
replacements.  In Boggess™ letter,
 which spoke in terms of an 
economic strike, there was no mention of a deadline and noth-
ing to indicate that replacements
 had already been hired or that 
the process of hiring replacements had begun.  The Respon-
dent™s poststrike letter did not ﬁeffectively terminateﬂ striking 
employees but it did, as the complaint alleges, threaten their 
employment status in violation 
of Section 8(a)(1) by implying 
that employees who were participating in what was an unfair 

labor practice strike could be permanently replaced.  
See Ca-gle™s Inc., 234 NLRB 1148, 1149 (1978). 
C.  Alleged Implementation of 
Better Terms Than in Final Offer 
The complaint was amended during the hearing to allege that 
the Respondent violated Section 8(a)(5), (3), and (1) when, 
following implementation of the terms of its final contract of-

fer, it paid certain employees 
higher wage rates than provided 
in that offer. 
The complaint amendment followed the testimony of some 
employees, called as witnesse
s by the Respondent concerning 
other issues, that when they worked for the Respondent after 
the strike they were paid the same wage rate called for in the 
old expired contract.  Mike Munoz testified that he went out on 
strike but later returned to work 
for the Respondent as a fitter in 
June.  He said that when he returned to work he was paid the 
same wage rate as before he le
ft.  He called Dwight Green to 
see about returning to work but th
ey did not discuss wages.  He 
said that his testimony that he was paid the same rate as before 
the strike was based his assumpti
on that he would be paid the 
same amount.  Cliff Thompson testif
ied that he joined the strike at the start but returned to work in May.  He said that he called 
Green who offered to put him to work at the same wage rate as 
under the old contract.  Wayne Gordon testified that he had 
been a construction superintende
nt for the Respondent for 17 
years in Spokane, Washington.  He had been a member of the 

Union, but quit in 1994 in order to continue in his supervisory 
position.  In January 1995, he was removed from that position 
and has since worked as a fitter/foreman.  He testified in an-
swer to a leading question on cross-examination that since he 
began working as a fitter/foreman he has been paid the same 
rate as in the expired collective-bargaining agreement.  Also, 
Joe Christenbury, the Respondent™s
 district general manager in 
Charlotte, North Carolina, testified during cross-examination 
that employees who worked during the strike were paid the 
same wage rate as before the strike started. 
                                                          
                                                           
10 297 NLRB 137 (1989), enfd. 945 F.2d 1428 (8th Cir. 1991). 
11 242 NLRB 1097 (1979), enfd in pertinent part 626 F.2d 567 (7th 
Cir. 1980). 
12 286 NLRB 868 (1987) enf. denied on other grounds 873 F.2d 
1150 (8th Cir. 1989). 
Analysis and Conclusions 
In the case of Munoz and Thompson, I find their testimony 
was so vague and lacking in detail as to the jobs they worked 
on and the amounts they were paid as to be insufficient to sup-
port a finding of a violation.  Green denied that they were paid 
more than the rate contained in
 the Respondent™s final offer.  
Without knowing what they were actually being paid it is im-

possible to conclude that they were getting more than the rate 
provided in the final contract offer.  Similarly, I find Gordon™s 
testimony, a single answer to 
a leading question, without more, 
is insufficient to establish that, 
while working as a fitter, he was 
in fact paid a wage rate that was more than that provided in the 
final contract offer. 
Christenbury was recalled to testify further about this issue 
and said that after the strike began 29 of 60 employees stayed 
on the job in his district.  His testimony and the records he pro-
duced show that of these 29 ﬁcrossovers,ﬂ 11 were apprentices 
and 2 were journeymen who continued to work as fitters and 
were paid 80 percent of their pr
evious rate in accordance with 
the terms of the implemented offe
r.  About half of the remain-
ing 16 crossovers had been fore
men before the strike and con-
tinued as such after it commenced, while the other half were 
made foremen and all were paid the same rate foremen were 
paid under the old contract.  He admitted that in some cases two 
or more of these ﬁforemanﬂ worked on the same job at the same 
time even though under normal circumstances there would only 
have been one foreman on the job.  He also explained the rea-
sons why this occurred.  He had pipe on the ground that needed 
to be installed, he had ﬁcusto
mers screamingﬂ and he had only 
about half of his normal workforce to do the work.  As dis-

cussed above, Christenbury offere
d similar inducements, fore-
man™s wages and a company vehicle, to Charles Turnage in an 
attempt to persuade him to cross the picket line.  I find that this 
evidence supports the inference that after the strike began the 
Respondent offered and paid foreman™s wages
13 to as many as 
eight journeymen who at times
 were doing fitters™ work, not foreman™s, in order to induce th
em to stay on the job and not go 
on strike.  By offering these em
ployees better wages than of-
fered in the Respondent™s last contract proposal it violated Sec-
tion 8(a)(5) and (1).  See 
Central Management Co., 314 NLRB 
763, 767 (1994).  By paying better wages to employees who 
abandoned the Union and worked dur
ing the strike, it discrimi-
nated in their favor and discouraged membership in the Union 
in violation of Section 8(a)(3).  See 
General Clay Products 
Corp., 306 NLRB, 1046, 1052Œ1053 (1992). 
D.  Alleged Failure to Recall Employees from Layoff 
The complaint alleges that in April 1994 the Respondent vio-
lated Section 8(a)(3) by failing to recall from layoff six em-

ployees at its Indianapolis, Indi
ana fabrication plant because of 
their activity and support for the Union.   
The evidence shows that some of the employees at the Indi-
anapolis plant were represented 
by the Union but were covered 
by a different collective-bargaining agreement than the sprin-
kler fitters.  When the fitters went on strike, the fabricators 
honored a picket line set up at the Indianapolis plant for 2 days 
 13 This was the full journeyman™s rate under the old contract, plus an 
additional $1.50 per hour foreman™s pa
y.  Under the Respondent™s final 
offer journeymen were to receive 80 percent of the rate in the old con-
tract.  Consequently, the eight new 
ﬁforemenﬂ were being paid $17.53 
per hour instead of the $12.82 called for in the final contract offer. 
 GRINNELL FIRE SYSTEMS, INC. 607and then returned to work.  John Gates testified that he was an 
employee at the fabrication plant and was on layoff when the 
strike began.  On April 18, he 
made his weekly call to the plant 
to see if there was any work and was told by Grinnell official 
Don Smith that he no longer had a job and that he had been ﬁterminatedﬂ and ﬁreplaced with replacement workers.ﬂ  Gage 

asked if he had been fired and Smith said he had been fired.  
Gage asked about coworker Todd Shelton who was also on 
layoff and was told that he had also been ﬁreplaced.ﬂ  On the 
afternoon of April 19, Gage was called by Plant Manager Jesse 
Salmon who told him to report for work on the day shift on the 
following day.  When he arrived 
at the plant in the morning, 
Salmon told all the union workers to come to the dock and the 
others to go to work.  Salmon began calling out names and 
assigning employees to different sh
ifts.  When he got to Gage, 
he told him there was no work 
for him and he should go home.  
Gage asked if he was fired an
d Salmon responded that he was 
temporarily laid off.  On April 22, Gage got a letter from 
Salmon, dated April 15, telling 
him to report for work on April 
18.  He called Salmon after receiving the letter and was told 
there was no work for him.  He called the plant several times 
thereafter but was told there was no work for him.  He has not 
worked there since.  On cross-examination, Gage said that in 
their April 18 conversation Smith told him he had been termi-
nated for not coming to work and 
asked him if he had received 
a letter. In the April 19 conversation, he asked if he was fired 

and Salmon said, ﬁNo you haven™t, show up for work tomorrow 
morning.ﬂ  He testified that in 
June Salmon called and asked if 
he was interested in returning to
 work and he said he was not.  
Todd Shelton gave similar test
imony that he was on layoff 
when the strike started, that he went into the plant a few days 
later after receiving a letter tellin
g him to do so and that he was 
told by Salmon that he had been ﬁterminatedﬂ and ﬁreplaced by 
replacement workers.ﬂ  In June, he was called and offered a job 
by Salmon which he declined.  Wallace Marcum testified that 
he has worked at the fabricatio
n plant since 1989.  In early 
April, he was laid off from the day shift.  After 2 weeks he was 
called back and told to report 
on a Monday morning.  When he 
got to the plant there were six replacement workers present and 
they went to work on the day shift.  Marcum was assigned to 
the second shift by Salmon, who told the other workers who 
were present to go home that they were laid off and perma-
nently replaced.  None of these three employees participated in 
picketing at the plant.   
Salmon credibly testified that, on April 13, the plant operated 
as usual but, on April 14, there was a picket line and no one 
appeared for work.  On Friday, April 15, he interviewed re-
placement workers and sent le
tters to approximately 12 em-
ployees on layoff telling them 
to report for work on Monday, 
April 18.  On Monday, many of the striking fabricators came 
into work along with three replacements he had hired and he 
had too many people.  After co
nferring with his superior, Don 
Smith, he called all the employees to the shipping dock.  He 
told employees that the three employees with the least senior-
ity, Bundren, Kemp, and Gates, 
had been replaced and would 
be placed on a preferential recall list and told the others to re-

port to the night shift.  On April 19, the picket line was up, the 
regular employees did not report 
for work and he hired three 
more replacement workers for a tota
l of six fabricators.  On the 
following morning, the regular fabricators again reported for 
work and he had too many employees.  He read off the names 
of six with the least seniority, Bundren, Kemp, Gates, Shelton, 
Hardy, and Vest, and said that they had been replaced and were 
placed on a preferential recall list.  Of those employees, he 
remembered only Gates as being present.  Gates left the plant 
with those employees who were 
assigned to the night shift.  
Salmon testified that Shelton showed up for work on April 21 

and he told him he had been replaced and put on a preferential 
recall list.  He denied telling Sh
elton that he had been termi-nated.   Smith credibly denied ever having a telephone conver-

sation with Gates. 
Analysis and Conclusions 
The General Counsel™s brief doe
s not contain any discussion 
concerning his legal theory or authority in support of a finding 

that the Respondent violated the Act by failing to recall the six 
named employees from layoff.  The evidence in support of the 
allegation is disjointed and fragme
ntary at best.  It appears that 
when its fabrication employees 
honored the Union™s picket line 
and failed to report for work the Respondent hired six perma-
nent replacements.  When an 
undetermined number of the strik-
ing workers offered to return to work, they were permitted to 

do so.  As a result, there was not enough work to require the 
recall of all of the at least 12 fabrication employees then on 
layoff.  At least one, Marcum, 
and possibly more of those on 
layoff were recalled.  The fact that the six named employees 
were not also recalled does not es
tablish that there were jobs 
available for them or that the failure to recall them was because 

of protected activity on their part.  There is no evidence to es-
tablish, nor any reason to believe, that if there had not been a 
strike on April 13 that the fabrication employees honored on a 
couple of days, they would have been recalled at that time.  I 
shall recommend that this allegation be dismissed. 
CONCLUSIONS OF 
LAW 
 1.  The Respondent, Grinnell Fire Protection Systems Com-
pany, is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
2.  The Union and the U.A. are labor organizations within 
the meaning of Section 2(5) of the Act. 
3.  All journeymen sprinkler fitters and their apprentices em-
ployed by Grinnell Fire Protection Systems Company, but ex-
cluding all other building tradesmen, clerical, office and super-
visory employees, as defined by
 the Act, constitute a unit ap-
propriate for the purposes of co
llective bargaining within the 
meaning of Section 9(b) of the Act. 
4.  At all times material, the Union has been the exclusive 
representative of all employees employed in the above-
described unit for the purposes of collective bargaining with 
respect to rates of pay, wages,
 hours of employment, and other 
terms and conditions of employ
ment, within the meaning of 
Section 9(a) of the Act. 
5.  The Respondent violated Section 8(a)(1) of the Act by 
coercing an employee by calling him a troublemaker and telling 

him he would be laid off for pursuing a grievance; telling em-
ployees that they would lose their jobs if they refused to cross a 
picket line; telling employees that they had to resign from the 
Union in order to continue working for it; by promising an 
employee additional benefits if he
 did so; and by sending letters 
to employees implying that empl
oyees who were participating 
in what was an unfair labor practice strike could be perma-
nently replaced. 
6.  The Respondent violated Section 8(a)(3) and (1) of the 
Act by laying off employee Chri
stopher Cooper in retaliation 
for his having insisted on being paid subsistence pay to which 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608he was entitled under the collective-bargaining agreement and 
by paying better wages than offered to the Union to employees 
who abandoned the Union and worked during the strike. 
7.  The Respondent violated Section 8(a)(5) and (1) of the 
Act by on and after April 13 refusing to meet and bargain in 
good faith with the Union; on 
or about April 14 unilaterally 
changing terms and conditions of
 employment by implementing 
its final contract offer when there was no impasse in bargain-
ing; and offering employees bette
r wage rates than contained in 
its final contract offer to the Union. 
8.  The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
9.  The strike that commenced on or about April 12 is an un-
fair labor practice strike. 
10.  The Respondent did not engage in the unfair labor prac-
tices alleged in the complaint not specifically found here. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall recommend that it be ordered to 
cease and desist therefrom and to take certain affirmative action 
designed to effectuate the policies of the Act. 
Having found that the Respondent violated Section 8(a)(5) 
and (1) of the Act by unlawfully implementing the terms of its 
last contract offer in the absence of a lawful impasse, I shall 
recommend that it ordered to restore the terms and conditions of employment of unit employees 
as they existed prior to April 
14, 1994, continue them in effect until the parties reach an 
agreement or a good-faith impasse and make whole all employ-
ees for all losses they may have suffered as a result of its un-
lawful conduct, computed as prescribed 
in Ogle Protection 
Service, 183 NLRB 682 (1970), with inte
rest computed as pre-
scribed in New Horizons for the Retarded
, 283 NLRB 1173 
(1973). Having found that the Respondent 
discriminatorily laid off 
employee Christopher Cooper, I 
shall recommend that it be ordered to offer him immediate reinstatement and make him 
whole for any loss of earnings a
nd other benefits, computed as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, supra. [Recommended Order omitted from publication.] 
  